Exhibit 10(a)
 
Execution Version




$65,000,000
 
REVOLVING CREDIT AGREEMENT
 
dated as of August 20, 2014
 
among
 
PPL CAPITAL FUNDING, INC.,
as the Borrower,
 
PPL CORPORATION,
as the Guarantor,
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
and
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as Administrative Agent and Issuing Lender





710555545
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


PAGE

ARTICLE I      DEFINITIONS
1
 
Section 1.01
Definitions
1
ARTICLE II      THE CREDITS
13
 
Section 2.01
Availability
13
 
Section 2.02
[Reserved]
13
 
Section 2.03
Notice of Borrowings
13
 
Section 2.04
Notice to Lenders; Funding of Revolving Loans
13
 
Section 2.05
Noteless Agreement; Evidence of Indebtedness
14
 
Section 2.06
Interest Rates
14
 
Section 2.07
Fees
16
 
Section 2.08
[Reserved]
17
 
Section 2.09
Maturity of Loans
17
 
Section 2.10
Optional Prepayments and Repayments
17
 
Section 2.11
General Provisions as to Payments
17
 
Section 2.12
Funding Losses
18
 
Section 2.13
Computation of Interest and Fees
18
 
Section 2.14
Basis for Determining Interest Rate Inadequate, Unfair or Unavailable
18
 
Section 2.15
Illegality
18
 
Section 2.16
Increased Cost and Reduced Return
19
 
Section 2.17
Taxes
20
 
Section 2.18
Base Rate Loans Substituted for Affected Euro-Dollar Loans
23
 
Section 2.19
[Reserved]
23
 
Section 2.20
[Reserved]
23
ARTICLE III      LETTERS OF CREDIT
23
 
Section 3.01
[Reserved]
23
 
Section 3.02
Letters of Credit
23
 
Section 3.03
Method of Issuance of Letters of Credit
23
 
Section 3.04
Conditions to Issuance of Letters of Credit
24
 
Section 3.05
[Reserved]
24
 
Section 3.06
Drawings under Letters of Credit
24
 
Section 3.07
Reimbursement Obligations
24
 
Section 3.08
[Reserved]
25


 
710555545
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
PAGE




 
Section 3.09
[Reserved]
25
 
Section 3.10
Funds Received from the Borrower in Respect of Drawn Letters of Credit
25
 
Section 3.11
Obligations in Respect of Letters of Credit Unconditional
25
 
Section 3.12
Limitation of Liability in Respect of Letters of Credit
26
 
Section 3.13
ISP98
26
ARTICLE IV      CONDITIONS
26
 
Section 4.01
Conditions to Closing
26
 
Section 4.02
Conditions to All Credit Events
27
ARTICLE V      REPRESENTATIONS AND WARRANTIES
28
 
Section 5.01
Status
28
 
Section 5.02
Authority; No Conflict
28
 
Section 5.03
Legality; Etc
28
 
Section 5.04
Financial Condition
28
 
Section 5.05
Litigation
29
 
Section 5.06
No Violation
29
 
Section 5.07
ERISA
29
 
Section 5.08
Governmental Approvals
29
 
Section 5.09
Investment Company Act
30
 
Section 5.10
Tax Returns and Payments
30
 
Section 5.11
Compliance with Laws
30
 
Section 5.12
No Default
30
 
Section 5.13
Environmental Matters
30
 
Section 5.14
Material Subsidiaries and Ownership
31
 
Section 5.15
OFAC
31
 
Section 5.16
Anti-Corruption
32
ARTICLE VI      COVENANTS
32
 
Section 6.01
Information
32
 
Section 6.02
Maintenance of Insurance
33
 
Section 6.03
Conduct of Business and Maintenance of Existence
33
 
Section 6.04
Compliance with Laws, Etc
34
 
Section 6.05
Books and Records
34


 
710555545
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
PAGE




 
Section 6.06
Use of Proceeds
34
 
Section 6.07
Merger or Consolidation
34
 
Section 6.08
Asset Sales
34
 
Section 6.09
Consolidated Debt to Consolidated Capitalization Ratio
35
ARTICLE VII      DEFAULTS
35
 
Section 7.01
Events of Default
35
ARTICLE VIII      THE ADMINISTRATIVE AGENT
37
 
Section 8.01
Appointment and Authorization
37
 
Section 8.02
Individual Capacity
37
 
Section 8.03
Delegation of Duties
37
 
Section 8.04
Reliance by the Administrative Agent
37
 
Section 8.05
Notice of Default
38
 
Section 8.06
Non-Reliance on the Administrative Agent and Other Lenders
38
 
Section 8.07
Exculpatory Provisions
38
 
Section 8.08
Indemnification
39
 
Section 8.09
Resignation; Successors
39
ARTICLE IX      MISCELLANEOUS
39
 
Section 9.01
Notices
39
 
Section 9.02
No Waivers; Non-Exclusive Remedies
40
 
Section 9.03
Expenses; Indemnification
41
 
Section 9.04
Sharing of Set-Offs
42
 
Section 9.05
Amendments and Waivers
42
 
Section 9.06
Successors and Assigns
42
 
Section 9.07
Governing Law; Submission to Jurisdiction
44
 
Section 9.08
Counterparts; Integration; Effectiveness
45
 
Section 9.09
Generally Accepted Accounting Principles
45
 
Section 9.10
Usage
45
 
Section 9.11
WAIVER OF JURY TRIAL
46
 
Section 9.12
Confidentiality
46
 
Section 9.13
USA PATRIOT Act Notice
47
 
Section 9.14
No Fiduciary Duty
47
 
Section 9.15
Survival
47


 
710555545
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
PAGE



ARTICLE X      GUARANTY
47
 
Section 10.01
Guaranty
47
 
Section 10.02
Guaranty Unconditional
48
 
Section 10.03
Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances
48
 
Section 10.04
Waiver by Guarantor
49
 
Section 10.05
Subrogation
49
 
Section 10.06
Stay of Acceleration
49
 
Section 10.07
Continuing Guaranty
49
 
Section 10.08
Default Payments by Borrower
49
 
Section 10.09
Duty to Stay Advised
49






 
710555545
 
 

--------------------------------------------------------------------------------

 

Appendices:
         
Appendix A
-
Facility Availability
     
Schedule:
         
Schedule 5.14
-
Material Subsidiaries
           
Exhibits:
         
Exhibit A-1
-
Form of Notice of Borrowing
Exhibit A-2
-
Form of Notice of Conversion/Continuation
Exhibit A-3
-
Form of Letter of Credit Request
Exhibit B
-
Form of Note
Exhibit C
-
Form of Assignment and Assumption Agreement
Exhibit D
-
Forms of Opinion of Counsel for the Loan Parties






 
710555545
 
 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of August 20, 2014 is
entered into among PPL CAPITAL FUNDING, INC., a Delaware corporation (the
“Borrower”), PPL CORPORATION, a Pennsylvania corporation (the “Guarantor”), the
LENDERS party hereto from time to time and CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK BRANCH, as the Administrative Agent.  The parties hereto agree as
follows:
 
RECITALS
 
The Loan Parties (as hereinafter defined) have requested that the Lenders
provide a revolving credit facility in an aggregate principal amount not to
exceed $65,000,000.  In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01    Definitions.  All capitalized terms used in this Agreement or in
any Appendix, Schedule or Exhibit hereto which are not otherwise defined herein
or therein shall have the respective meanings set forth below.
 
“Adjusted London Interbank Offered Rate” means, for any Interest Period, a rate
per annum equal to the quotient obtained (rounded upward, if necessary, to the
nearest 1/100th of 1%) by dividing (i) the London Interbank Offered Rate for
such Interest Period by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.
 
“Administrative Agent” means CIBC, in its capacity as administrative agent for
the Lenders hereunder and under the other Loan Documents, and its successor or
successors in such capacity.
 
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.
 
“Affiliate” means, with respect to any Person, any other Person who is directly
or indirectly controlling, controlled by or under common control with such
Person.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through the
ownership of stock or its equivalent, by contract or otherwise.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower, the Guarantor or any of their Subsidiaries.
 
“Agreement” has the meaning set forth in the introductory paragraph hereto, as
this Agreement may be amended, restated, supplemented or modified from time to
time.
 
“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Base Rate Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.
 
“Applicable Percentage” means, for purposes of calculating (i) the applicable
interest rate for any day for any Base Rate Loans or Euro-Dollar Loans, or
(ii) the applicable rate for the Letter of Credit Fee for any day for purposes
of Section 2.07(b), the appropriate applicable percentage set forth below
corresponding to the then current highest Borrower’s Ratings; provided, that, in
the event that the Borrower’s Ratings shall fall within different levels and
ratings are maintained by both Rating Agencies, the applicable rating shall be
based on the higher of the two ratings unless one of the ratings is two or more
levels lower than the other, in which case the applicable rating shall be
determined by reference to the level one rating lower than the higher of the two
ratings:
 

 
Borrower’s Ratings
(S&P /Moody’s)
Applicable Percentage for Base Rate Loans
Applicable Percentage for Euro-Dollar Loans and Letter of Credit Fees
Category A
≥A- from S&P / A3 from Moody’s
0.125%
0.700%
Category B
BBB+ from S&P / Baa1 from Moody’s
0.250%
0.800%
Category C
BBB from S&P / Baa2 from Moody’s
0.500%
0.875%
Category D
≤BBB- from S&P / Baa3 from Moody’s
0.625%
0.950%

 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Asset Sale” means any sale of any assets, including by way of the sale by the
Guarantor or any of its Subsidiaries of equity interests in such Subsidiaries;
it being understood that the Energy Supply Spin-Off shall not be deemed to
constitute an Asset Sale.
 
“Assignee” has the meaning set forth in Section 9.06(c).
 
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of attached Exhibit C, under which an
interest of a Lender hereunder is transferred to an Eligible Assignee pursuant
to Section 9.06(c).
 
“Authorized Officer” means the president, the chief operating officer, the chief
financial officer, the chief accounting officer, any vice president, the
treasurer, the assistant treasurer or the controller of the applicable Loan
Party or such other individuals reasonably acceptable to the Administrative
Agent as may be designated in writing by the Borrower from time to time.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.
 
“Base Rate” means for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day and (iii) except during any period of time during which a notice
delivered to the Borrower under Section 2.14 or Section 2.15 shall remain in
effect, the London Interbank Offered Rate plus 1%.
 
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
 
“Base Rate Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Base Rate Lending Office) or such other
office as such Lender may hereafter designate as its Base Rate Lending Office by
notice to the Borrower and the Administrative Agent.
 
“Base Rate Loan” means a Loan in respect of which interest is computed on the
basis of the Base Rate.
 
“Borrower” has the meaning set forth in the introductory paragraph hereto.
 
“Borrower’s Rating” means the senior unsecured long-term debt rating of the
Borrower from S&P or Moody’s without giving effect to any third party credit
enhancement except for a guaranty of the Guarantor (it being understood that all
of the Borrower’s long term debt is Guaranteed by the Guarantor).
 
“Borrowing” means a group of Loans of a single Type made by the Lenders on a
single date and, in the case of a Euro-Dollar Borrowing, having a single
Interest Period.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close; provided,
that, when used in Article III with respect to any action taken by or with
respect to any Issuing Lender, the term “Business Day” shall not include any day
on which commercial banks are authorized by law to close in the jurisdiction
where the office at which such Issuing Lender books any Letter of Credit is
located; and provided, further, that when used with respect to any borrowing of,
payment or prepayment of principal of or interest on, or the Interest Period
for, a Euro-Dollar Loan, or a notice by the Borrower with respect to any such
borrowing payment, prepayment or Interest Period, the term “Business Day” shall
also mean that such day is a London Business Day.
 
“Capital Lease” means any lease of property which, in accordance with GAAP,
should be capitalized on the lessee’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
 
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 25% or more of the outstanding shares of Voting
Stock of the Guarantor or its successors or (ii) the failure at any time of the
Guarantor or its successors to own 80% or more of the outstanding shares of the
Voting Stock in the Borrower.
 
“CIBC” means Canadian Imperial Bank of Commerce, New York Branch, and its
successors.
 
“Consolidated Capitalization” means the sum of, without duplication, (A) the
Consolidated Debt (without giving effect to clause (b) of the definition of
“Consolidated Debt”) and (B) the consolidated shareowners’ equity (determined in
accordance with GAAP) of the common, preference and preferred shareowners of the
Guarantor and minority interests  recorded on the Guarantor’s consolidated
financial statements (excluding from shareowners’ equity (i) the effect of all
unrealized gains and losses reported under Financial Accounting Standards Board
Accounting Standards Codification Topic 815 in connection with (x) forward
contracts, futures contracts, options contracts or other derivatives or hedging
agreements for the future delivery of electricity, capacity, fuel or other
commodities and (y) Interest Rate Protection Agreements, foreign currency
exchange agreements or other interest or exchange rate hedging arrangements and
(ii) the balance of accumulated other comprehensive income/loss of the Guarantor
on any date of determination solely with respect to the effect of any pension
and other post-retirement benefit liability adjustment recorded in accordance
with GAAP), except that for purposes of calculating Consolidated Capitalization
of the Guarantor, Consolidated Debt of the Guarantor shall exclude Non-Recourse
Debt and Consolidated Capitalization of the Guarantor shall exclude that portion
of shareowners’ equity attributable to assets securing Non-Recourse Debt.
 
“Consolidated Debt” means the consolidated Debt of the Guarantor and its
Consolidated Subsidiaries (determined in accordance with GAAP), except that for
purposes of this definition (a) Consolidated Debt shall exclude Non-Recourse
Debt of the Guarantor and its Consolidated Subsidiaries, and (b) Consolidated
Debt shall exclude (i) Hybrid Securities of the Guarantor and its Consolidated
Subsidiaries in an aggregate amount as shall not exceed 15% of Consolidated
Capitalization and (ii) Equity-Linked Securities in an aggregate amount as shall
not exceed 15% of Consolidated Capitalization.
 
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
 
“Corporation” means a corporation, association, company, joint stock company,
limited liability company, partnership or business trust.
 
“Credit Event” means a Borrowing or the issuance, renewal or extension of a
Letter of Credit.
 
“Debt” of any Person means, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all Guarantees by such
Person of Debt of others, (iv) all Capital Lease Obligations and Synthetic
Leases of such Person, (v) all obligations of such Person in respect of Interest
Rate Protection Agreements, foreign currency exchange agreements or other
interest or exchange rate hedging arrangements (the amount of any such
obligation to be the net amount that would be payable upon the acceleration,
termination or liquidation thereof), but only to the extent that such net
obligations exceed $150,000,000 in the aggregate and (vi) all obligations of
such Person as an account party in respect of letters of credit and bankers’
acceptances; provided, however, that “Debt” of such Person does not include
(a) obligations of such Person under any installment sale, conditional sale or
title retention agreement or any other agreement relating to obligations for the
deferred purchase price of property or services, (b) obligations under
agreements relating to the purchase and sale of any commodity, including any
power sale or purchase agreements, any commodity hedge or derivative (regardless
of whether any such transaction is a “financial” or physical transaction),
(c) any trade obligations or other obligations of such Person incurred in the
ordinary course of business or (d) obligations of such Person under any lease
agreement (including any lease intended as security) that is not a Capital Lease
or a Synthetic Lease.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Dollars” and the sign “$” means lawful money of the United States of America.
 
“Effective Date” means the date on which the Administrative Agent determines
that the conditions specified in or pursuant to Section 4.01 have been
satisfied.
 
“Eligible Assignee” means (i) a Lender; (ii) a commercial bank organized under
the laws of the United States and having a combined capital and surplus of at
least $100,000,000; (iii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country and having a
combined capital and surplus of at least $100,000,000; provided, that such bank
is acting through a branch or agency located and licensed in the United States;
(iv) an Affiliate of a Lender that is an “accredited investor” (as defined in
Regulation D under the Securities Act of 1933, as amended) or (v) an Approved
Fund; provided, that, in each case (a) upon and following the occurrence of an
Event of Default, an Eligible Assignee shall mean any Person other than a Loan
Party or any of its Affiliates and (b) notwithstanding the foregoing, “Eligible
Assignee” shall not include any Loan Party or any of its Subsidiaries or
Affiliates.
 
“Energy Supply Spin-Off” means the proposed transfer, separation and spin-off of
PPL Energy Supply, LLC and certain of its assets by the Guarantor as described
in the Guarantor’s Current Report on Form 8-K dated June 9, 2014 and filed with
the SEC.
 
“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or other written governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution,
use,  treatment, storage, disposal, transport or handling of pollutants,
contaminants, petroleum or petroleum products, chemicals or industrial, toxic or
Hazardous Substances or wastes.
 
“Environmental Liabilities” means all liabilities (including anticipated
compliance costs) in connection with or relating to the business, assets,
presently or previously owned, leased or operated property, activities
(including, without limitation, off-site disposal) or operations of the
Guarantor or any of its Subsidiaries which arise under Environmental Laws or
relate to Hazardous Substances.
 
“Equity-Linked Securities” means any securities of the Guarantor or any of its
Subsidiaries which are convertible into, or exchangeable for, equity securities
of the Guarantor or such Subsidiary, including any securities issued by any of
such Persons which are pledged to secure any obligation of any holder to
purchase equity securities of the Guarantor or any of its Subsidiaries.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means each of the Loan Parties and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with each of the Loan Parties, are treated
as a single employer under Section 414(b) or (c) of the Internal Revenue Code.
 
“Euro-Dollar Borrowing” means a Borrowing comprised of Euro-Dollar Loans.
 
“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or Affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.
 
“Euro-Dollar Loan” means a Loan in respect of which interest is computed on the
basis of the Adjusted London Interbank Offered Rate pursuant to the applicable
Notice of Borrowing or Notice of Conversion/Continuation.
 
“Euro-Dollar Reserve Percentage” of any Lender for the Interest Period of any
LIBOR Rate Loan means the reserve percentage applicable to such Lender during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) then applicable to such Lender with respect to
liabilities or assets consisting of or including “Eurocurrency Liabilities” (as
defined in Regulation D).  The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.
 
“Event of Default” has the meaning set forth in Section 7.01.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b) of the Code.
 
“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average of quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.
 
“Governmental Authority” means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator with authority to bind a party at law.
 
“Group of Loans” means at any time a group of Revolving Loans consisting of
(i) all Revolving Loans which are Base Rate Loans at such time or (ii) all
Revolving Loans which are Euro-Dollar Loans of the same Type having the same
Interest Period at such time; provided, that, if a Loan of any particular Lender
is converted to or made as a Base Rate Loan pursuant to Sections 2.15 or 2.18,
such Loan shall be included in the same Group or Groups of Loans from time to
time as it would have been in if it had not been so converted or made.
 
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt of any other Person (the “primary obligor”) in any manner, whether directly
or indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or to purchase (or to advance or supply funds for the purchase of)
any security for payment of such Debt, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt of the
payment of such Debt or (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt; provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Guarantor” has the meaning set forth in the introductory paragraph hereto.
 
“Guaranty” means the guaranty of the Guarantor set forth in Article X.
 
“Hazardous Substances” means any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years issued by any of the Loan
Parties, or any business trusts, limited liability companies, limited
partnerships (or similar entities) (i) all of the common equity, general partner
or similar interests of which are owned (either directly or indirectly through
one or more Wholly Owned Subsidiaries) at all times by the Guarantor or any of
its Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
preferred securities and (iii) substantially all the assets of which consist of
(A) subordinated debt of the Guarantor or a Subsidiary of the Guarantor, as the
case may be, and (B) payments made from time to time on the subordinated debt.
 
“Indemnitee” has the meaning set forth in Section 9.03(b).
 
“Interest Period” means with respect to each Euro-Dollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Conversion/Continuation and ending one, two, three or six months thereafter, as
the Borrower may elect in the applicable notice; provided, that:
 
(i)    any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (iii) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
 
(ii)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Business Day of a calendar month; and
 
(iii)    no Interest Period shall end after the Termination Date.
 
“Interest Rate Protection Agreements” means any agreement providing for an
interest rate swap, cap or collar, or any other financial agreement designed to
protect against fluctuations in interest rates.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
“Issuing Lender” means CIBC, in its capacity as an issuer of Letters of Credit
under Section 3.02, and its successors in such capacity.
 
“Lender” means each bank or other lending institution listed in Appendix A, each
Eligible Assignee that becomes a Lender pursuant to Section 9.06(c) and their
respective successors and shall include, as the context may require, each
Issuing Lender in such capacity.
 
“Lending Ratio” means, with respect to any Lender, the percentage equivalent of
the ratio which such Lender’s Revolving Outstandings bears to the aggregate
amount of all Revolving Outstandings.
 
“Letter of Credit” means any letter of credit issued pursuant to Section 3.02
under this Agreement by an Issuing Lender on or after the Effective Date.
 
“Letter of Credit Fee” has the meaning set forth in Section 2.07(b).
 
“Letter of Credit Request” has the meaning set forth in Section 3.03.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance intended to confer or having the effect of
conferring upon a creditor a preferential interest.
 
“Loan” means a Base Rate Loan or a Euro-Dollar Loan, and “Loans” means any
combination of the foregoing.
 
“Loan Documents” means this Agreement and the Notes.
 
“London Business Day” means a day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.
 
“Loan Parties” means the Borrower and the Guarantor.
 
“London Interbank Offered Rate” means:
 
(i)    for any Euro-Dollar Loan for any Interest Period, the interest rate for
deposits in Dollars for a period of time comparable to such Interest Period
which appears on Reuters Screen LIBOR01 (or any applicable successor page) at
approximately 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period; provided, however, that if more than one such rate is
specified on Reuters Screen LIBOR01 (or any applicable successor page), the
applicable rate shall be the arithmetic mean of all such rates (rounded upwards,
if necessary, to the nearest 1/100 of 1%).  If for any reason such rate is not
available on Reuters Screen LIBOR01 (or any applicable successor page), the term
“London Interbank Offered Rate” means for any Interest Period, the arithmetic
mean of the rate per annum at which deposits in Dollars are offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount approximately equal to the principal amount of
the Euro-Dollar Loan of CIBC to which such Interest Period is to apply and for a
period of time comparable to such Interest Period.  To the extent that a
comparable or successor rate is chosen by the Administrative Agent in connection
with any rate set forth in this clause (i), such comparable or successor rate
shall be applied in a manner consistent with market practice; provided, however,
that if any such rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.
 
(ii)    for any interest rate calculation with respect to a Base Rate Loan, the
interest rate for deposits in Dollars for a period equal to one month
(commencing on the date of determination of such interest rate) which appears on
Reuters Screen LIBOR01 (or any applicable successor page) at approximately 11:00
A.M. (London time) on such date of determination (provided that if such day is
not a Business Day for which a London Interbank Offered Rate is quoted, the next
preceding Business Day for which a London Interbank Offered Rate is quoted);
provided, however, that if more than one such rate is specified on Reuters
Screen LIBOR01 (or any applicable successor page), the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100 of 1%).  If for any reason such rate is not available on Reuters
Screen LIBOR01 (or any applicable successor page), the term “London Interbank
Offered Rate” means for any applicable one-month interest period, the arithmetic
mean of the rate per annum at which deposits in Dollars are offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 A.M. (London time) on such date of determination (provided
that if such day is not a Business Day for which a London Interbank Offered Rate
is quoted, the next preceding Business Day for which a London Interbank Offered
Rate is quoted) in an amount approximately equal to the principal amount of the
Base Rate Loan of CIBC.  To the extent that a comparable or successor rate is
chosen by the Administrative Agent in connection with any rate set forth in this
clause (ii), such comparable or successor rate shall be applied in a manner
consistent with market practice; provided, however, that if any such rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation U.
 
“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, financial condition or operations of the Guarantor or the
Guarantor and its Subsidiaries, taken as a whole; (ii) a material adverse effect
on the ability of the Loan Parties taken as a whole to perform their obligations
under this Agreement, the Notes or the other Loan Documents or (iii) a material
adverse effect on the validity or enforceability of this Agreement, the Notes or
any of the other Loan Documents.
 
“Material Debt” means Debt (other than the Notes) of any Loan Party in a
principal or face amount exceeding $50,000,000.
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000. For the avoidance of doubt, where any two
or more Plans, which individually do not have Unfunded Liabilities in excess of
$50,000,000, but collectively have aggregate Unfunded Liabilities in excess of
$50,000,000, all references to Material Plan shall be deemed to apply to such
Plans as a group.
 
“Material Subsidiary” means each Subsidiary of the Guarantor listed on Schedule
5.14 and each other Subsidiary of the Guarantor designated by the Guarantor as a
“Material Subsidiary” in writing to the Administrative Agent, in either case,
for so long as such Material Subsidiary shall be a Wholly Owned Subsidiary of
the Guarantor.
 
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.
 
“Non-Recourse Debt” means Debt that is nonrecourse to any Loan Party or any
asset of any Loan Party.
 
“Non-U.S. Lender” has the meaning set forth in Section 2.17(e).
 
“Note” means a promissory note, substantially in the form of Exhibit B hereto,
issued at the request of a Lender evidencing the obligation of the Borrower to
repay outstanding Revolving Loans.
 
“Notice of Borrowing” has the meaning set forth in Section 2.03.
 
“Notice of Conversion/Continuation” has the meaning set forth in
Section 2.06(d)(ii).
 
“Obligations” means:
 
(i)    all principal of and interest (including, without limitation, any
interest which accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of the Borrower,
whether or not allowed or allowable as a claim in any such proceeding) on any
Loan, fees payable or Reimbursement Obligation under, or any Note issued
pursuant to, this Agreement or any other Loan Document;
 
(ii)    all other amounts now or hereafter payable by the Borrower and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of the Borrower, whether or not allowed or allowable as a
claim in any such proceeding) on the part of the Borrower pursuant to this
Agreement or any other Loan Document;
 
(iii)    all expenses of the Administrative Agent as to which it has a right to
reimbursement under Section 9.03(a) hereof or under any other similar provision
of any other Loan Document;
 
(iv)    all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 9.03 hereof or under any other similar
provision of any other Loan Document; and
 
(v)    in the case of each of clauses (i) through (iv) above, together with all
renewals, modifications, consolidations or extensions thereof.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Other Taxes” has the meaning set forth in Section 2.17(b).
 
“Participant” has the meaning set forth in Section 9.06(b).
 
“Participant Register” has the meaning set forth in Section 9.06(b).
 
“Patriot Act” has the meaning set forth in Section 9.13.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Business” with respect to any Person means a business that is the
same or similar to the business of the Guarantor or any Subsidiary of the
Guarantor as of the Effective Date, or any business reasonably related thereto.
 
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.
 
“Plan” means at any time an employee pension benefit plan (including a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
 
“Prime Rate” means the rate of interest publicly announced by CIBC from time to
time as its Prime Rate for U.S. Dollar credits.
 
“Public Reporting Company” means a company subject to the periodic reporting
requirements of the Securities and Exchange Act of 1934.
 
“Quarterly Date” means the last Business Day of each of March, June, September
and December.
 
“Rating Agency” means S&P or Moody’s, and “Rating Agencies” means both of them.
 
“Register” has the meaning set forth in Section 9.06(e).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
 
“Reimbursement Obligations” means at any time all obligations of the Borrower to
reimburse the Issuing Lenders pursuant to Section 3.07 for amounts paid by the
Issuing Lenders in respect of drawings under Letters of Credit.
 
“Required Lenders” means at any time Lenders having at least 51% of the
aggregate amount of the Revolving Outstandings at such time, or, if there are no
Revolving Outstandings at such time, all the Lenders.
 
“Revolving” means, when used with respect to (i) a Borrowing, a Borrowing made
by the Borrower under Section 2.01, as identified in the Notice of Borrowing
with respect thereto and (ii) a Loan, a Loan made under Section 2.01; provided,
that, if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Conversion/Continuation, the term “Revolving Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.
 
“Revolving Outstandings” means at any time, with respect to any Lender, the sum
of (i) the aggregate principal amount of such Lender’s outstanding Revolving
Loans plus (ii) if such Lender is also an Issuing Lender, the face amount of all
outstanding Letters of Credit plus any due and unpaid Reimbursement Obligations.
 
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill Financial
Inc., a New York corporation, and its successors or, absent any such successor,
such nationally recognized statistical rating organization as the Borrower and
the Administrative Agent may select.
 
“Sanctions” means sanctions administered or enforced by OFAC, the U.S. State
Department, the European Union or Her Majesty’s Treasury.
 
“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of comprehensive territorial Sanctions (currently, Cuba, Iran,
North Korea, Sudan, and Syria).
 
“Sanctioned Person” means a Person that is, or is owned or controlled by Persons
that are, (i) the subject of any Sanctions, or (ii) located, organized or
resident in a Sanctioned Country.
 
“SEC” means the Securities and Exchange Commission.
 
“Subsidiary” of a Person means any Corporation, a majority of the outstanding
Voting Stock of which is owned, directly or indirectly, by such Person or one or
more Subsidiaries of such Person.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
 
“Taxes” has the meaning set forth in Section 2.17(a).
 
“Termination Date” means the earliest to occur of (i) August 20, 2015 as such
date may be extended from time to time pursuant to Section 9.05, (ii) the date
declared to be, or that becomes, the Termination Date, pursuant to Article VII
and (iii) solely in the case of Euro-Dollar Loans, the last day of the initial
Interest Period applicable thereto (or, in the event such Euro-Dollar Loan has
been continued pursuant to Section 2.06(d), any subsequent Interest Period
applicable thereto).
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
 
“Voting Stock” means stock (or other interests) of a Corporation having ordinary
voting power for the election of directors, managers or trustees thereof,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.
 
“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the Voting Stock of which (except directors’
qualifying shares) is at the time directly or indirectly owned by such Person.
 
ARTICLE II
THE CREDITS
 
Section 2.01    Availability.  Each Lender severally hereby makes available, on
the terms and conditions set forth in this Agreement, on an uncommitted basis, a
facility for making Revolving Loans to the Borrower pursuant to this
Section 2.01 from time to time during the Availability Period in amounts not
exceeding the amount set forth next to such Lender’s name on Appendix A.  Each
Revolving Borrowing shall be in an aggregate principal amount of $1,000,000 or
any larger integral multiple of $1,000,000 (or such other amount as the Lenders
shall agree with the Borrower).  Within the foregoing limits, the Borrower may
borrow under this Section 2.01, repay, or, to the extent permitted by
Section 2.10, prepay, Revolving Loans and reborrow under this Section 2.01.
 
Section 2.02    [Reserved].
 
Section 2.03    Notice of Borrowings.  The Borrower shall give the
Administrative Agent notice substantially in the form of Exhibit A-1 hereto (a
“Notice of Borrowing”) not later than (a) 11:30 A.M. (New York, New York time)
on the date of each Base Rate Borrowing and (b) 12:00 Noon (New York, New York
time) on the third Business Day before each Euro-Dollar Borrowing, specifying:
 
(i)    the date of such Borrowing, which shall be a Business Day;
 
(ii)    the aggregate amount of such Borrowing;
 
(iii)    [reserved];
 
(iv)    the initial Type of the Loans comprising such Borrowing; and
 
(v)    in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.
 
Notwithstanding the foregoing, no more than six (6) Groups of Euro-Dollar Loans
shall be outstanding at any one time, and any Loans which would exceed such
limitation shall be made as Base Rate Loans.
 
Section 2.04    Notice to Lenders; Funding of Revolving Loans.
 
(a)    Notice to Lenders.  Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender of such Lender’s ratable
share (based on the then-applicable Lending Ratio, or the amounts set forth on
Appendix A, as applicable) of the Borrowing referred to in the Notice of
Borrowing.  A Notice of Borrowing shall not be revocable by the Borrower after a
Lender has indicated an intention to fund the amount requested in a
Borrowing.  Any Lender that intends to fund a Borrowing shall promptly respond
by telephone or email to the Administrative Agent, indicating its intention and
the amount of such Borrowing it is prepared to fund.  The Administrative Agent
shall promptly advise the Borrower of any such indications.
 
(b)    Funding of Loans.  If a Lender agrees to fund a Borrower, not later than
(a) 1:00 P.M. (New York, New York time) on the date of each Base Rate Borrowing
and (b) 12:00 Noon (New York, New York time) on the date of each Euro-Dollar
Borrowing, each Lender shall make available the funds it is lending in respect
of such Borrowing, in Federal or other funds immediately available in New York,
New York, to the Administrative Agent at its address referred to in
Section 9.01.  Unless the Administrative Agent determines that any applicable
condition specified in Article IV has not been satisfied, the Administrative
Agent shall apply any funds so received in respect of a Borrowing available to
the Borrower at the Administrative Agent’s address not later than (a) 3:00 P.M.
(New York, New York time) on the date of each Base Rate Borrowing and (b) 2:00
P.M. (New York, New York time) on the date of each Euro-Dollar Borrowing.
 
(c)    [reserved].
 
(d)    Obligations of Lenders Several.  No Lender shall be responsible for the
obligations of any other Lender.
 
Section 2.05    Noteless Agreement; Evidence of Indebtedness.
 
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
 
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
 
(c)    The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
 
(d)    Any Lender may request that its Loans be evidenced by a Note.  In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender.  Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 9.06(c)) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 9.06(c),
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in subsections (a) and (b) above.
 
Section 2.06    Interest Rates.
 
(a)    Interest Rate Options.  The Loans shall, at the option of the Borrower
and except as otherwise provided herein, be incurred and maintained as, or
converted into, one or more Base Rate Loans or Euro-Dollar Loans.
 
(b)    Base Rate Loans.  Each Loan which is made as, or converted into, a Base
Rate Loan shall bear interest on the outstanding principal amount thereof, for
each day from the date such Loan is made as, or converted into, a Base Rate Loan
until it becomes due or is converted into a Loan of any other Type, at a rate
per annum equal to the sum of the Base Rate for such day plus the Applicable
Percentage for Base Rate Loans for such day.  Such interest shall, in each case,
be payable quarterly in arrears on each Quarterly Date and, with respect to the
principal amount of any Base Rate Loan converted to a Euro-Dollar Loan, on the
date such Base Rate Loan is so converted.  Any overdue principal of or interest
on any Base Rate Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the rate otherwise
applicable to Base Rate Loans for such day.
 
(c)    Euro-Dollar Loans.  Each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Adjusted London
Interbank Offered Rate for such Interest Period plus the Applicable Percentage
for Euro-Dollar Loans for such day.  Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day
thereof.  Any overdue principal of or interest on any Euro-Dollar Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus the sum of (A) the Adjusted London Interbank Offered
Rate applicable to such Loan at the date such payment was due plus (B) the
Applicable Percentage for Euro-Dollar Loans for such day (or, if the
circumstance described in Section 2.14 shall exist, at a rate per annum equal to
the sum of 2% plus the rate applicable to Base Rate Loans for such day).
 
(d)    Method of Electing Interest Rates.
 
(i)    Subject to Section 2.06(a), the Loans included in each Revolving
Borrowing shall bear interest initially at the type of rate specified by the
Borrower in the applicable Notice of Borrowing.  Thereafter, with respect to
each Group of Loans, the Borrower shall have the option (A) to convert all or
any part of (y) so long as no Default is in existence on the date of conversion,
outstanding Base Rate Loans to Euro-Dollar Loans and (z) outstanding Euro-Dollar
Loans to Base Rate Loans; provided, in each case, that the amount so converted
shall be equal to $1,000,000 or any larger integral multiple of $1,000,000, or
(B) upon the expiration of any Interest Period applicable to outstanding
Euro-Dollar Loans, so long as no Default is in existence on the date of
continuation, to request a continuation of all or any portion of such Loans,
equal to $1,000,000 and any larger integral multiple of $1,000,000 in excess of
that amount as Euro-Dollar Loans.  The Interest Period of any Base Rate Loan
converted to a Euro-Dollar Loan pursuant to clause (A) above shall commence on
the date of such conversion.  The succeeding Interest Period of any Euro-Dollar
Loan continued pursuant to clause (B) above and Sections 2.06(d)(ii) and
2.06(d)(iii) shall commence on the last day of the Interest Period of the Loan
so continued.  Euro-Dollar Loans may only be converted on the last day of the
then current Interest Period applicable thereto or on the date required pursuant
to Section 2.18.
 
(ii)    The Borrower shall deliver a written notice of each such conversion or
continuation (a “Notice of Conversion/Continuation”) to the Administrative Agent
no later than (A) 12:00 Noon (New York, New York time) at least three (3)
Business Days before the effective date of the proposed conversion to, or
continuation of, a Euro Dollar Loan and (B) 11:30 A.M. (New York, New York time)
on the day of a conversion to a Base Rate Loan.  A written Notice of
Conversion/Continuation shall be substantially in the form of Exhibit A-2
attached hereto and shall specify: (A) the Group of Loans (or portion thereof)
to which such notice applies, (B) the proposed conversion/continuation date
(which shall be a Business Day), (C) the aggregate amount of the Loans being
converted/continued, (D) an election between the Base Rate and the Adjusted
London Interbank Offered Rate and (E) in the case of a conversion to, or a
continuation of, Euro-Dollar Loans, the requested Interest Period.  If no timely
Notice of Conversion/Continuation is delivered by the Borrower as to any
Euro-Dollar Loan, then such Euro-Dollar Loan shall be repaid in full by the
Borrower on the last day of the applicable Interest Period.
 
(iii)    Upon receipt of a Notice of Conversion/Continuation, the Administrative
Agent shall give each Lender prompt notice of the contents thereof and such
Lender’s pro rata share of all conversions and continuations requested
therein.  In the case of a Notice of Conversion/Continuation delivered in
connection with a request to continue any Euro-Dollar Loans, such Notice of
Conversion/Continuation shall not be revocable by the Borrower after a Lender
has indicated its agreement to continue funding its share of such Euro-Dollar
Loans.  Any Lender that intends to fund its share of such Euro-Dollar Loans
shall promptly notify the Administrative Agent by telephone or email, and the
Administrative Agent shall promptly advise the Borrower of any such
indications.  If some but not all of the Lenders have agreed to continue funding
its share of such Euro-Dollar Loan, then such Euro-Dollar Loan shall be
continued in an amount equal to the aggregate sum of the shares of such
Euro-Dollar Loan by the Lenders agreeing to such requested continuation and the
Borrower shall repay such Euro-Dollar Loan on the last day of the applicable
Interest Period in an amount equal to the aggregate sum of the shares of such
Euro-Dollar Loan by the Lenders rejecting such requested continuation.  If none
of the Lenders agree to continue funding its share of such Euro-Dollar Loan,
then such Euro-Dollar Loan shall be repaid in full by the Borrower on the last
day of the applicable Interest Period.
 
(e)    Determination and Notice of Interest Rates.  The Administrative Agent
shall determine each interest rate applicable to the Loans hereunder.  The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.  Any
notice with respect to Euro-Dollar Loans shall, without the necessity of the
Administrative Agent so stating in such notice, be subject to adjustments in the
Applicable Percentage applicable to such Loans after the beginning of the
Interest Period applicable thereto.  When during an Interest Period any event
occurs that causes an adjustment in the Applicable Percentage applicable to
Loans to which such Interest Period is applicable, the Administrative Agent
shall give prompt notice to the Borrower and the Lenders of such event and the
adjusted rate of interest so determined for such Loans, and its determination
thereof shall be conclusive in the absence of manifest error.
 
Section 2.07    Fees.
 
(a)    [reserved].
 
(b)    Letter of Credit Fees.  The Borrower shall pay to the Administrative
Agent a fee (the “Letter of Credit Fee”) for each day at a rate per annum equal
to the Applicable Percentage for the Letter of Credit Fee for such day.  The
Letter of Credit Fee shall accrue from and including the Effective Date to but
excluding the last day of the Availability Period on the aggregate amount
available for drawing under any Letters of Credit outstanding on such day and
shall be payable for the account of the Lenders ratably in proportion to their
participations in such Letter(s) of Credit.  In addition, the Borrower agrees to
pay to each Issuing Lender, upon each issuance of, payment under, and/or
amendment of, a Letter of Credit, such amount as shall at the time of such
issuance, payment or amendment be the administrative charges and expenses which
such Issuing Lender is customarily charging for issuances of, payments under, or
amendments to letters of credit issued by it.
 
(c)    Payments.  Except as otherwise provided in this Section 2.07, accrued
fees under this Section 2.07 in respect of Loans and Letters of Credit shall be
payable quarterly in arrears on each Quarterly Date, on the last day of the
Availability Period and, if later, on the date the Revolving Outstandings shall
be repaid in their entirety.  Fees paid hereunder shall not be refundable under
any circumstances.
 
Section 2.08    [Reserved].
 
Section 2.09    Maturity of Loans.  The Revolving Loans shall mature on the
Termination Date, and any Revolving Loans and Reimbursement Obligations then
outstanding (together with accrued interest thereon and fees in respect thereof)
shall be due and payable, and all Letters of Credit shall be cash collateralized
by the Borrower on such date.
 
Section 2.10    Optional Prepayments and Repayments.
 
(a)    Prepayments of Loans.  Subject to Section 2.12, the Borrower may (i) upon
at least one (1) Business Day’s notice to the Administrative Agent, prepay any
Base Rate Borrowing or (ii) upon at least three (3) Business Days’ notice to the
Administrative Agent, prepay any Euro-Dollar Borrowing, in each case in whole at
any time, or from time to time in part in amounts aggregating $1,000,000 or any
larger integral multiple of $1,000,000, by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment.  Each
such optional prepayment shall be applied to prepay ratably the Loans of the
several Lenders regardless of the date of Borrowing.
 
(b)    Notice to Lenders.  Upon receipt of a notice of prepayment pursuant to
Section 2.10(a), the Administrative Agent shall promptly notify each Lender of
the contents thereof and of such Lender’s ratable share (if any) of such
prepayment, and such notice shall not thereafter be revocable by the Borrower if
it shall be a prepayment of a Euro-Dollar Borrowing.
 
Section 2.11    General Provisions as to Payments.
 
(a)    Payments by the Borrower.  The Borrower shall make each payment of
principal of and interest on the Loans and Reimbursement Obligations and fees
hereunder (other than fees payable directly to the Issuing Lenders) not later
than 12:00 Noon (New York, New York time) on the date when due, without set-off,
counterclaim or other deduction, in Federal or other funds immediately available
in New York, New York, to the Administrative Agent at its address referred to in
Section 9.01.  The Administrative Agent will promptly distribute to each Lender
its ratable share of each such payment received by the Administrative Agent for
the account of the Lenders.  Whenever any payment of principal of or interest on
the Base Rate Loans or Reimbursement Obligations or of fees shall be due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day.  Whenever any payment of principal of or
interest on the Euro-Dollar Loans shall be due on a day which is not a Business
Day, the date for payment thereof shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case the date for payment thereof shall be the next preceding Business Day.  If
the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.
 
(b)    Distributions by the Administrative Agent.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Lenders hereunder that the Borrower will not make such
payment in full, the Administrative Agent may assume that the Borrower has made
such payment in full to the Administrative Agent on such date, and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.
 
Section 2.12    Funding Losses.  If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan pursuant to the terms and provisions of
this Agreement (any conversion of a Euro-Dollar Loan to a Base Rate Loan
pursuant to Section 2.18 being treated as a payment of such Euro-Dollar Loan on
the date of conversion for purposes of this Section 2.12) on any day other than
the last day of the Interest Period applicable thereto, or the last day of an
applicable period fixed pursuant to Section 2.06(c), or if the Borrower fails to
borrow, convert or prepay any Euro-Dollar Loan after notice has been given in
accordance with the provisions of this Agreement, the Borrower shall reimburse
each Lender within fifteen (15) days after demand for any resulting loss or
expense incurred by it (and by an existing Participant in the related Loan),
including, without limitation, any loss incurred in obtaining, liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after any such payment or failure to borrow or prepay; provided, that
such Lender shall have delivered to the Borrower a certificate as to the amount
of such loss or expense, which certificate shall be conclusive in the absence of
manifest error.
 
Section 2.13    Computation of Interest and Fees.  Interest on Loans based on
the Prime Rate hereunder and Letter of Credit Fees shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and paid for the actual
number of days elapsed.  All other interest and fees shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).
 
Section 2.14    Basis for Determining Interest Rate Inadequate, Unfair or
Unavailable.  If on or prior to the first day of any Interest Period for any
Euro-Dollar Loan:  (a)  Lenders having 50% or more of the aggregate amount of
the Revolving Outstandings advise the Administrative Agent that the Adjusted
London Interbank Offered Rate as determined by the Administrative Agent, will
not adequately and fairly reflect the cost to such Lenders of funding their
Euro-Dollar Loans for such Interest Period; or (b) the Administrative Agent
shall determine that no reasonable means exists for determining the Adjusted
London Interbank Offered Rate, the Administrative Agent shall forthwith give
notice thereof to the Borrower and the Lenders, whereupon, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to continue Euro-Dollar Loans, or to convert
outstanding Loans into Euro-Dollar Loans shall be suspended; and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the current Interest Period applicable thereto.  Unless the Borrower
notifies the Administrative Agent at least two (2) Business Days before the date
of (or, if at the time the Borrower receives such notice the day is the date of,
or the date immediately preceding, the date of such Euro-Dollar Borrowing, by
10:00 A.M. (New York, New York time) on the date of) any Euro-Dollar Borrowing
for which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing.
 
Section 2.15    Illegality.  If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender (or its
Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar Loans and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Lenders and the Borrower,
whereupon until such Lender notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Euro-Dollar Loans, or to convert outstanding
Loans into Euro-Dollar Loans, shall be suspended.  Before giving any notice to
the Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.  If such notice is given, each Euro-Dollar Loan
of such Lender then outstanding shall be converted to a Base Rate Loan either
(a) on the last day of the then current Interest Period applicable to such
Euro-Dollar Loan if such Lender may lawfully continue to maintain and fund such
Loan to such day or (b) immediately if such Lender shall determine that it may
not lawfully continue to maintain and fund such Loan to such day.
 
Section 2.16    Increased Cost and Reduced Return.
 
(a)    Increased Costs.  If after the Effective Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
(i) impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit, insurance assessment or similar
requirement against Letters of Credit issued or participated in by, assets of,
deposits with or for the account of or credit extended by, any Lender (or its
Applicable Lending Office), (ii) subject any Lender or any Issuing Lender to any
tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any participation in a Letter of Credit or any Euro-Dollar Loan made by it, or
change the basis of taxation of payments to such Lender or any Issuing Lender in
respect thereof (other than (A) Taxes, (B) Other Taxes, (C) the imposition of,
or any change in the rate of, any taxes described in clauses (i) through (iv) of
the definition of Taxes in Section 2.17(a) and (D) Taxes attributable to a
Lender’s or an Issuing Lender’s failure to comply with Section 2.17(e)) or (iii)
impose on any Lender (or its Applicable Lending Office) or on the United States
market for certificates of deposit or the London interbank market any other
condition affecting its Euro-Dollar Loans, Notes, obligation to continue
Euro-Dollar Loans or obligations hereunder in respect of Letters of Credit, and
the result of any of the foregoing is to increase the cost to such Lender (or
its Applicable Lending Office) of making or maintaining any Euro-Dollar Loan, or
of issuing or participating in any Letter of Credit, or to reduce the amount of
any sum received or receivable by such Lender (or its Applicable Lending Office)
under this Agreement or under its Notes with respect thereto, then, within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts,
as determined by such Lender in good faith, as will compensate such Lender for
such increased cost or reduction, solely to the extent that any such additional
amounts were incurred by the Lender within ninety (90) days of such demand.
 
(b)    Capital Adequacy.  If any Lender shall have determined that, after the
Effective Date, the adoption of any applicable law, rule or regulation regarding
capital adequacy or liquidity, or any change in any such law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Lender (or any Person controlling such Lender)
as a consequence of such Lender’s obligations hereunder to a level below that
which such Lender (or any Person controlling such Lender) could have achieved
but for such adoption, change, request or directive (taking into consideration
its policies with respect to capital adequacy), then from time to time, within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender (or any Person controlling such Lender) for such
reduction, solely to the extent that any such additional amounts were incurred
by the Lender within ninety (90) days of such demand.
 
(c)    Notices.  Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
Effective Date, that will entitle such Lender to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender.  A certificate of any Lender claiming compensation under this
Section and setting forth in reasonable detail the additional amount or amounts
to be paid to it hereunder shall be conclusive in the absence of manifest
error.  In determining such amount, such Lender may use any reasonable averaging
and attribution methods.
 
(d)    Notwithstanding anything to the contrary herein, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
law” under this Article II regardless of the date enacted, adopted or issued.
 
Section 2.17    Taxes.
 
(a)    Payments Net of Certain Taxes.  Any and all payments made by or on
account of any Loan Party to or for the account of any Lender or the
Administrative Agent hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges and withholdings and all
liabilities with respect thereto, excluding: (i) taxes imposed on or measured by
the net income (including branch profits or similar taxes) of, and gross
receipts, franchise or similar taxes imposed on, the Administrative Agent or any
Lender by the jurisdiction (or subdivision thereof) under the laws of which such
Lender or the Administrative Agent is organized or in which its principal
executive office is located or, in the case of each Lender, in which its
Applicable Lending Office is located, (ii) in the case of each Lender, any
United States withholding tax imposed on such payments, but only to the extent
that such Lender is subject to United States withholding tax pursuant to a law
in effect on the date on which such Lender first becomes a party to this
Agreement or changes its Applicable Lending Office, (iii) any backup withholding
tax imposed by the United States (or any state or locality thereof) on a Lender
or Administrative Agent, and (iv) any taxes imposed by FATCA (all such
nonexcluded taxes, duties, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”).  If any Loan Party
shall be required by law to deduct any taxes from or in respect of any sum
payable hereunder or under any other Loan Document to any Lender or the
Administrative Agent, (i) to the extent such taxes are included in the
definition of “Taxes,” the sum payable shall be increased as necessary so that
after making all such required deductions (including deductions applicable to
additional sums payable under this Section 2.17(a)) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make such deductions, (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law and (iv) such Loan Party shall furnish to the Administrative
Agent, for delivery to such Lender, the original or a certified copy of a
receipt evidencing payment thereof.
 
(b)    Other Taxes.  In addition, each Loan Party agrees to pay any and all
present or future stamp or court or documentary taxes and any other excise or
property taxes, or similar charges or levies, which arise from any payment made
pursuant to this Agreement, any Note or any other Loan Document or from the
execution, delivery, performance, registration or enforcement of, or otherwise
with respect to, this Agreement, any Note or any other Loan Document
(collectively, “Other Taxes”).
 
(c)    Indemnification.  Each Loan Party agrees to jointly and severally
indemnify each Lender and the Administrative Agent for the full amount of Taxes
and Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 2.17(c)),
whether or not correctly or legally asserted, paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto as
certified in good faith to the Borrower by each Lender or the Administrative
Agent seeking indemnification pursuant to this Section 2.17(c).  This
indemnification shall be paid within 15 days after such Lender or the
Administrative Agent (as the case may be) makes demand therefor.
 
(d)    Refunds or Credits.  If a Lender or the Administrative Agent receives a
refund, credit or other reduction from a taxation authority for any Taxes or
Other Taxes for which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall within fifteen (15) days from the date of such receipt
pay over the amount of such refund, credit or other reduction to the Borrower
(but only to the extent of indemnity payments made or additional amounts paid by
the Loan Parties under this Section 2.17 with respect to the Taxes or Other
Taxes giving rise to such refund, credit or other reduction), net of all
reasonable out-of-pocket expenses of such Lender or the Administrative Agent (as
the case may be) and without interest (other than interest paid by the relevant
taxation authority with respect to such refund, credit or other reduction);
provided, however, that each Loan Party agrees to repay, upon the request of
such Lender or the Administrative Agent (as the case may be), the amount paid
over to the Borrower (plus penalties, interest or other charges) to such Lender
or the Administrative Agent in the event such Lender or the Administrative Agent
is required to repay such refund or credit to such taxation authority.
 
(e)    Tax Forms and Certificates.  On or before the date it becomes a party to
this Agreement, from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and at any time it changes its Applicable
Lending Office: (i) each Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code shall deliver to the
Borrower and the Administrative Agent two (2) properly completed and duly
executed copies of Internal Revenue Service Form W-9, or any successor form
prescribed by the Internal Revenue Service, or such other documentation or
information prescribed by applicable law or reasonably requested by the Borrower
or the Administrative Agent, as the case may be, certifying that such Lender is
a United States person and is entitled to an exemption from United States backup
withholding tax or information reporting requirements; and (ii) each Lender that
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent: (A) two (2) properly completed and duly executed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, or any successor
form prescribed by the Internal Revenue Service, (x) certifying that such
Non-U.S. Lender is entitled to the benefits under an income tax treaty to which
the United States is a party which exempts the Non-U.S. Lender from United
States withholding tax or reduces the rate of withholding tax on payments of
interest for the account of such Non-U.S. Lender and (y) with respect to any
other applicable payments under or entered into in connection with any Loan
Document establishing an exemption from, or reduction of, United States
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty; (B) two (2) properly completed and duly executed copies of
Internal Revenue Service Form W-8ECI, or any successor form prescribed by the
Internal Revenue Service, certifying that the income receivable pursuant to this
Agreement and the other Loan Documents is effectively connected with the conduct
of a trade or business in the United States; (C) in the case of a Non-U.S.
Lender claiming the benefits of the exemption for portfolio interest under
Section 871(h) or Section 881(c) of the Internal Revenue Code, two (2) properly
completed and duly executed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, or any successor form prescribed by the Internal Revenue Service,
together with a certificate to the effect that (x) such Non-U.S. Lender is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (2) a “10-percent shareholder” of any Loan Party within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, or (3) a “controlled foreign
corporation” that is described in Section 881(c)(3)(C) of the Internal Revenue
Code and is related to any Loan Party within the meaning of Section 864(d)(4) of
the Internal Revenue Code and (y) the interest payments in question are not
effectively connected with a U.S. trade or business conducted by such Non-U.S.
Lender; or (D) to the extent the Non-U.S. Lender is not the beneficial owner,
two (2) properly completed and duly executed copies of Internal Revenue Service
Form W-8IMY, or any successor form prescribed by the Internal Revenue Service,
accompanied by an Internal Revenue Service Form W-8ECI, W-8BEN, W-8BEN-E, W-9,
and/or other certification documents from each beneficial owner, as
applicable.  If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Loan Parties and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
clause (e), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.  In addition, each Lender agrees that from time to time after
the Effective Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect, it will
deliver to the Borrower and the Administrative Agent two new accurate and
complete signed originals of Internal Revenue Service Form W-9, W-8BEN,
W-8BEN-E, W-8ECI or W-8IMY or FATCA-related documentation described above, or
successor forms, as the case may be, and such other forms as may be required in
order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any other Loan Document, or it shall
immediately notify the Borrower and the Administrative Agent of its inability to
deliver any such form or certificate.
 
(f)    Exclusions.  No Loan Party shall be required to indemnify any Non-U.S.
Lender, or to pay any additional amount to any Non-U.S. Lender, pursuant to
Section 2.17(a), (b) or (c) in respect of Taxes or Other Taxes to the extent
that the obligation to indemnify or pay such additional amounts would not have
arisen but for the failure of such Non-U.S. Lender to comply with the provisions
of subsection (e) above.
 
(g)    Mitigation.  If any Loan Party is required to pay additional amounts to
or for the account of any Lender pursuant to this Section 2.17, then such Lender
will use reasonable efforts (which shall include efforts to rebook the Revolving
Loans held by such Lender to a new Applicable Lending Office, or through another
branch or affiliate of such Lender) to change the jurisdiction of its Applicable
Lending Office if, in the good faith judgment of such Lender, such efforts
(i) will eliminate or, if it is not possible to eliminate, reduce to the
greatest extent possible any such additional payment which may thereafter accrue
and (ii) is not otherwise disadvantageous, in the sole determination of such
Lender, to such Lender.  Any Lender claiming any indemnity payment or additional
amounts payable pursuant to this Section shall use reasonable efforts
(consistent with legal and regulatory restrictions) to deliver to Borrower any
certificate or document reasonably requested in writing by the Borrower or to
change the jurisdiction of its Applicable Lending Office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amounts that may thereafter accrue and would
not, in the sole determination of such Lender, be otherwise disadvantageous to
such Lender.
 
(h)    Confidentiality.  Nothing contained in this Section shall require any
Lender or the Administrative Agent to make available any of its tax returns (or
any other information that it deems to be confidential or proprietary).
 
Section 2.18    Base Rate Loans Substituted for Affected Euro-Dollar Loans.  If
(a) the obligation of any Lender to continue or maintain, or to convert
outstanding Loans to, Euro-Dollar Loans has been suspended pursuant to
Section 2.15 or (b) any Lender has demanded compensation under Section 2.16(a)
with respect to its Euro-Dollar Loans and, in any such case, the Borrower shall,
by at least four Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer apply:
 
(i)    all Loans which would otherwise be made by such Lender as (or continued
as or converted into) Euro-Dollar Loans shall instead be Base Rate Loans (on
which interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Lenders); and
 
(ii)    after each of its Euro-Dollar Loans has been repaid, all payments of
principal that would otherwise be applied to repay such Loans shall instead be
applied to repay its Base Rate Loans.
 
If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.
 
Section 2.19    [Reserved].
 
Section 2.20    [Reserved].
 
ARTICLE III
LETTERS OF CREDIT
 
Section 3.01    [Reserved].
 
Section 3.02    Letters of Credit.
 
(a)    Letters of Credit.  Each Issuing Lender makes available, on an
uncommitted basis, on the terms and conditions set forth in this Agreement, a
facility for the issuance of Letters of Credit denominated in Dollars from time
to time before the fifth day prior to the Termination Date, for the account, and
upon the request, of the Borrower and in support of such obligations of the
Borrower or any Affiliate of the Borrower that are reasonably acceptable to such
Issuing Lender; provided, that immediately after each Letter of Credit is issued
the aggregate face amount of all outstanding Letters of Credit Liabilities shall
not exceed the total facility limit amount set forth on Appendix A.
 
Section 3.03    Method of Issuance of Letters of Credit.  The Borrower shall
give an Issuing Lender notice substantially in the form of Exhibit A-3 to this
Agreement (a “Letter of Credit Request”) of the requested issuance or extension
of a Letter of Credit not later than 1:00 P.M. (New York, New York time) at
least one Business Day prior to the proposed date of the issuance or extension
of Letters of Credit (which shall be a Business Day) (or such shorter period as
may be agreed by such Issuing Lender in any particular instance), specifying the
date such Letter of Credit is to be issued or extended and describing the terms
of such Letter of Credit and the nature of the transactions to be supported
thereby.  The extension or renewal of any Letter of Credit shall be deemed to be
an issuance of such Letter of Credit, and if any Letter of Credit contains a
provision pursuant to which it is deemed to be extended unless notice of
termination is given by an Issuing Lender, such Issuing Lender shall timely give
such notice of termination unless it has theretofore timely received a Letter of
Credit Request and the other conditions to issuance of a Letter of Credit have
theretofore been met with respect to such extension.  No Letter of Credit shall
have a term of more than one year, provided, that no Letter of Credit shall have
a term extending or be so extendible beyond the fifth Business Day before the
Termination Date.
 
Section 3.04    Conditions to Issuance of Letters of Credit.  The issuance by an
Issuing Lender of each Letter of Credit shall, in addition to the conditions
precedent set forth in Article IV, be subject to the conditions precedent that
(a) such Issuing Lender is prepared to issue such Letter of Credit (which
determination it may give or withhold in its absolute discretion), (b) such
Letter of Credit shall be satisfactory in form and substance to such Issuing
Lender, (c) the Borrower and, if applicable, any such Affiliate of the Borrower,
shall have executed and delivered such other instruments and agreements relating
to such Letter of Credit as such Issuing Lender shall have reasonably requested
and (d) such Issuing Lender shall have confirmed on the date of (and after
giving effect to) such issuance that the aggregate face amount of all
outstanding Letters of Credit Liabilities shall not exceed the total facility
limit amount set forth on Appendix A.  Notwithstanding any other provision of
this Section 3.04, no Issuing Lender shall be under any obligation to issue any
Letter of Credit if: any order, judgment or decree of any governmental authority
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit, or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Effective Date, or
shall impose upon such Issuing Lender any unreimbursed loss, cost or expense
which was not applicable on the Effective Date and which such Issuing Lender in
good faith deems material to it.
 
Section 3.05    [Reserved].
 
Section 3.06    Drawings under Letters of Credit.  Upon receipt from the
beneficiary of any Letter of Credit of any notice of a drawing under such Letter
of Credit, the applicable Issuing Lender shall determine in accordance with the
terms of such Letter of Credit whether such drawing should be honored.  If such
Issuing Lender determines that any such drawing shall be honored, such Issuing
Lender shall make available to such beneficiary in accordance with the terms of
such Letter of Credit the amount of the drawing and shall notify the Borrower as
to the amount to be paid as a result of such drawing and the payment date.
 
Section 3.07    Reimbursement Obligations.  The Borrower shall be irrevocably
and unconditionally obligated forthwith to reimburse the applicable Issuing
Lender for any amounts paid by such Issuing Lender upon any drawing under any
Letter of Credit, together with any and all reasonable charges and expenses
which such Issuing Lender may pay or incur relative to such drawing and interest
on the amount drawn at the rate applicable to Base Rate Loans for each day from
and including the date such amount is drawn to but excluding the date such
reimbursement payment is due and payable.  Such reimbursement payment shall be
due and payable (a) at or before 1:00 P.M. (New York, New York time) on the date
the applicable Issuing Lender notifies the Borrower of such drawing, if such
notice is given at or before 10:00 A.M. (New York, New York time) on such date
or (b) at or before 10:00 A.M. (New York, New York time) on the next succeeding
Business Day; provided, that no payment otherwise required by this sentence to
be made by the Borrower at or before 1:00 P.M. (New York, New York time) on any
day shall be overdue hereunder if arrangements for such payment satisfactory to
the applicable Issuing Lender, in its reasonable discretion, shall have been
made by the Borrower at or before 1:00 P.M. (New York, New York time) on such
day and such payment is actually made at or before 3:00 P.M. (New York, New York
time) on such day.  In addition, the Borrower agrees to pay to the applicable
Issuing Lender interest, payable on demand, on any and all amounts not paid by
the Borrower to such Issuing Lender when due under this Section 3.07, for each
day from and including the date when such amount becomes due to but excluding
the date such amount is paid in full, whether before or after judgment, at a
rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day.  Each payment to be made by the Borrower pursuant to this
Section 3.07 shall be made to the applicable Issuing Lender in Federal or other
funds immediately available to it at its address referred to Section 9.01.
 
Section 3.08    [Reserved].
 
Section 3.09    [Reserved].
 
Section 3.10    Funds Received from the Borrower in Respect of Drawn Letters of
Credit.  All payments in respect of a Reimbursement Obligation shall be solely
for the account of the related Issuing Lender.
 
Section 3.11    Obligations in Respect of Letters of Credit Unconditional.  The
obligations of the Borrower under Section 3.07 above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under all circumstances whatsoever, including,
without limitation, the following circumstances:
 
(a)    any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;
 
(b)    any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto;
 
(c)    the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
 
(d)    the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Issuing Lender or any
other Person, whether in connection with this Agreement or any Letter of Credit
or any document related hereto or thereto or any unrelated transaction;
 
(e)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;
 
(f)    payment under a Letter of Credit against presentation to an Issuing
Lender of a draft or certificate that does not comply with the terms of such
Letter of Credit; provided, that the applicable Issuing Lender’s determination
that documents presented under such Letter of Credit comply with the terms
thereof shall not have constituted gross negligence or willful misconduct of
such Issuing Lender; or
 
(g)    any other act or omission to act or delay of any kind by any Issuing
Lender or any other Person or any other event or circumstance whatsoever that
might, but for the provisions of this subsection (g), constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.
 
Nothing in this Section 3.11 is intended to limit the right of the Borrower to
make a claim against any Issuing Lender for direct (but not consequential)
damages suffered by it, to the extent found by a court of competent jurisdiction
in a final, non-appealable judgment or order to have been caused by (i) the
willful misconduct or gross negligence of such Issuing Lender in determining
whether a request presented under any Letter of Credit issued by it complied
with the terms of such Letter of Credit or (ii) such Issuing Lender’s failure to
pay under any Letter of Credit issued by it after the presentation to it of a
request strictly complying with the terms and conditions of such Letter of
Credit, unless payment was prohibited by law, regulation or court order.
 
Section 3.12    Limitation of Liability in Respect of Letters of
Credit.  Neither the Issuing Lenders nor the Administrative Agent, their
respective affiliates nor any of their respective officers, directors, employees
or agents shall be liable or responsible, by reason of or in connection with the
execution and delivery or transfer of or payment or failure to pay under any
Letter of Credit, including, without limitation, any of the circumstances
enumerated in Section 3.11, as well as (i) any error, omission, interruption or
delay in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, (ii) any error in interpretation of technical terms,
(iii) any loss or delay in the transmission of any document required in order to
make a drawing under a Letter of Credit, (iv) any consequences arising from
causes beyond the control of such person, including without limitation, any
government acts, or (v) any other circumstances whatsoever in making or failing
to make payment under such Letter of Credit.
 
Section 3.13    ISP98.  The rules of the “International Standby Practices 1998”
as published by the International Chamber of Commerce most recently at the time
of issuance of any Letter of Credit shall apply to such Letter of Credit unless
otherwise expressly provided in such Letter of Credit.
 
ARTICLE IV
CONDITIONS
 
Section 4.01    Conditions to Closing.  The availability of the credit
facilities described herein is subject to the satisfaction of the following
conditions:
 
(a)    This Agreement.  The Administrative Agent shall have received
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of telegraphic, telex,
facsimile or other written confirmation from such party of execution of a
counterpart hereof by such party) to be held in escrow and to be delivered to
the Borrower upon satisfaction of the other conditions set forth in this
Section 4.01.
 
(b)    Notes.  On or prior to the Effective Date, the Administrative Agent shall
have received a duly executed Note for the account of each Lender requesting
delivery of a Note pursuant to Section 2.05.
 
(c)    Officers’ Certificate.  The Administrative Agent shall have received a
certificate dated the Effective Date signed on behalf of each Loan Party by any
Authorized Officer of such Loan Party stating that (A) on the Effective Date and
after giving effect to the Loans and Letters of Credit being made or issued on
the Effective Date, no Default shall have occurred and be continuing, and
(B) the representations and warranties of such Loan Party contained in the Loan
Documents are true and correct on and as of the Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct as of such earlier date.
 
(d)    Secretary’s Certificates.  On the Effective Date, the Administrative
Agent shall have received (i) a certificate of the Secretary of State (or
equivalent body) of the jurisdiction of incorporation dated as of a recent date,
as to the good standing of each Loan Party and (ii) a certificate of the
Secretary or an Assistant Secretary of each Loan Party dated the Effective Date
and certifying (A) that attached thereto is a true, correct and complete copy of
(x) the articles of incorporation of such Loan Party certified by the Secretary
of State (or equivalent body) of the jurisdiction of incorporation of such Loan
Party and (y) the bylaws of such Loan Party, (B) as to the absence of
dissolution or liquidation proceedings by or against such Loan Party, (C) that
attached thereto is a true, correct and complete copy of resolutions adopted by
the board of directors of such Loan Party authorizing the execution, delivery
and performance of the Loan Documents to which such Loan Party is a party and
each other document delivered in connection herewith or therewith and that such
resolutions have not been amended and are in full force and effect on the date
of such certificate and (D) as to the incumbency and specimen signatures of each
officer of such Loan Party executing the Loan Documents to which such Loan Party
is a party or any other document delivered in connection herewith or therewith.
 
(e)    Opinions of Counsel.  On the Effective Date, the Administrative Agent
shall have received from counsel to the Loan Parties, opinions addressed to the
Administrative Agent and each Lender, dated the Effective Date, substantially in
the form of Exhibit D hereto.
 
(f)    Consents.  All necessary governmental (domestic or foreign), regulatory
and third party approvals, if any, authorizing borrowings hereunder in
connection with the transactions contemplated by this Agreement and the other
Loan Documents shall have been obtained and remain in full force and effect, in
each case without any action being taken by any competent authority which could
restrain or prevent such transaction or impose, in the reasonable judgment of
the Administrative Agent, materially adverse conditions upon the consummation of
such transactions.
 
(g)    Payment of Fees.  All costs, fees and expenses due to the Administrative
Agent and the Lenders accrued through the Effective Date (including Letter of
Credit Fees) shall have been paid in full.
 
(h)    Counsel Fees.  The full payment by the Borrower of the fees and expenses
of Mayer Brown LLP described in Section 9.03 which are billed through the
Effective Date and which have been invoiced one Business Day prior to the
Effective Date.
 
(i)    Know Your Customer.  The Administrative Agent and each Lender shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, as has
been reasonably requested in writing.
 
Section 4.02    Conditions to All Credit Events.  The obligation of any Lender
to make any Loan, and the obligation of any Issuing Lender to issue (or renew or
extend the term of) any Letter of Credit, after acceptance of the related
request from the Borrower, is subject to the satisfaction of the following
conditions:
 
(a)    receipt by the Administrative Agent of a Notice of Borrowing as required
by Section 2.03, or receipt by an Issuing Lender of a Letter of Credit Request
as required by Section 3.03;
 
(b)    the fact that, immediately before and after giving effect to such Credit
Event, no Default shall have occurred and be continuing; and
 
(c)    the fact that the representations and warranties of the Loan Parties
contained in this Agreement and the other Loan Documents shall be true and
correct on and as of the date of such Credit Event, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct as of such earlier date and except for the
representations in Section 5.04(c), Section 5.05, Section 5.13 and
Section 5.14(a) which shall be deemed only to relate to the matters referred to
therein on and as of the Effective Date.
 
Each Credit Event under this Agreement shall be deemed to be a representation
and warranty by the Loan Parties on the date of such Credit Event as to the
facts specified in clauses (b) and (c) of this Section.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
The Guarantor represents and warrants that, and as to the Borrower, the Borrower
represents and warrants that:
 
Section 5.01    Status.  The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the corporate authority to execute and deliver this Agreement and each other
Loan Document to which it is a party and perform its obligations hereunder and
thereunder.  The Guarantor is a corporation duly organized, validly existing and
in good standing under the laws of the Commonwealth of Pennsylvania and has the
corporate authority to execute and deliver this Agreement and each other Loan
Document to which it is a party and perform its obligations hereunder and
thereunder.
 
Section 5.02    Authority; No Conflict.  The execution, delivery and performance
by each Loan Party of this Agreement and each other Loan Document to which it is
a party have been duly authorized by all necessary corporate action and do not
violate (i) any provision of law or regulation, or any decree, order, writ or
judgment, (ii) any provision of its articles of incorporation or bylaws, or
(iii) result in the breach of or constitute a default under any indenture or
other agreement or instrument to which such Loan Party is a party.
 
Section 5.03    Legality; Etc.  This Agreement and each other Loan Document
(other than the Notes) to which such Loan Party is a party constitute the legal,
valid and binding obligations of such Loan Party, and the Notes, when executed
and delivered in accordance with this Agreement, will constitute legal, valid
and binding obligations of the Borrower, in each case enforceable against the
Borrower in accordance with their terms except to the extent limited by
(a) bankruptcy, insolvency, fraudulent conveyance or reorganization laws or by
other similar laws relating to or affecting the enforceability of creditors’
rights generally and by general equitable principles which may limit the right
to obtain equitable remedies regardless of whether enforcement is considered in
a proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and indemnification.
 
Section 5.04    Financial Condition.
 
(a)    Audited Financial Statements.  The consolidated balance sheet of the
Guarantor and its Consolidated Subsidiaries as of December 31, 2013 and the
related consolidated statements of income and cash flows for the fiscal year
then ended, reported on by Ernst & Young, LLP, copies of which have been
delivered to each of the Administrative Agent and the Lenders, fairly present,
in conformity with GAAP, the consolidated financial position of the Guarantor
and its Consolidated Subsidiaries as of such date and their consolidated results
of operations and cash flows for such fiscal year.
 
(b)    Interim Financial Statements.  The unaudited consolidated balance sheet
of the Guarantor and its Consolidated Subsidiaries as of June 30, 2014 and the
related unaudited consolidated statements of income and cash flows for the six
months then ended fairly present, in conformity with GAAP applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Guarantor and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash  flows for such six-month period (subject to normal year-end
audit adjustments).
 
(c)    Material Adverse Change.  Since December 31, 2013 there has been no
change in the business, assets, financial condition or operations of the
Guarantor and its Consolidated Subsidiaries, considered as a whole that would
materially and adversely affect the Guarantor’s ability to perform any of its
obligations under this Agreement, the Notes or the other Loan Documents; it
being understood that the Energy Supply Spin-Off shall not be deemed, as of the
time of the consummation thereof or at any time prior to or thereafter, to
constitute such a change.  Since December 31, 2013 there has been no change in
the business, assets, financial condition or operations of the Borrower that
would materially and adversely affect the Borrower’s ability to perform any of
its obligations under this Agreement, the Notes or the other Loan Documents.
 
Section 5.05    Litigation.  Except as disclosed in or contemplated by the
Guarantor’s Annual Report on Form 10-K filed with the SEC for the fiscal year
ended December 31, 2013, or any subsequent report of the Guarantor filed with
the SEC on a Form 10-K, 10-Q or 8-K Report or otherwise furnished in writing to
the Administrative Agent and each Lender, no litigation, arbitration or
administrative proceeding against the Guarantor or any of its Subsidiaries is
pending or, to the Guarantor’s knowledge, threatened, which would reasonably be
expected to materially and adversely affect the ability of any Loan Party to
perform any of its obligations under this Agreement, the Notes or the other Loan
Documents.  There is no litigation, arbitration or administrative proceeding
pending or, to the knowledge of any Loan Party, threatened which questions the
validity of this Agreement or the other Loan Documents to which it is a party.
 
Section 5.06    No Violation.  No part of the proceeds of the borrowings by
hereunder will be used, directly or indirectly by the Borrower for the purpose
of purchasing or carrying any “margin stock” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, or for any other
purpose which violates, or which conflicts with, the provisions of Regulations U
or X of said Board of Governors. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any such “margin stock”.
 
Section 5.07    ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Material Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Material Plan.  No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Material Plan,
(ii) failed to make any contribution or payment to any Material Plan, or made
any amendment to any Material Plan, which has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Internal Revenue Code or (iii) incurred any material liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.
 
Section 5.08    Governmental Approvals.  No authorization, consent or approval
from any Governmental Authority is required for the execution, delivery and
performance by any Loan Party of this Agreement, the Notes and the other Loan
Documents to which it is a party and except such authorizations, consents and
approvals as shall have been obtained prior to the Effective Date and shall be
in full force and effect.
 
Section 5.09    Investment Company Act.  Neither the Borrower nor the Guarantor
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
Section 5.10    Tax Returns and Payments.  Each Loan Party has filed or caused
to be filed all Federal, state, local and foreign income tax returns required to
have been filed by it and has paid or caused to be paid all income taxes shown
to be due on such returns except income taxes that are being contested in good
faith by appropriate proceedings and for which such Loan Party shall have set
aside on its books appropriate reserves with respect thereto in accordance with
GAAP or that would not reasonably be expected to have a Material Adverse Effect.
 
Section 5.11    Compliance with Laws.
 
(a)    To the knowledge of the Guarantor, the Guarantor and its Material
Subsidiaries are in compliance with all applicable laws, regulations and orders
of any Governmental Authority, domestic or foreign, in respect of the conduct of
their respective businesses and the ownership of their respective property
(including, without limitation, compliance with all applicable ERISA and
Environmental Laws and the requirements of any permits issued under such
Environmental Laws), except to the extent (i) such compliance is being contested
in good faith by appropriate proceedings or (ii) non-compliance would not
reasonably be expected to materially and adversely affect the ability of the
Loan Parties to perform any of their respective obligations under this
Agreement, the Notes or any other Loan Document to which they are a party.
 
(b)    To the knowledge of the Borrower, the Borrower is in compliance with all
applicable laws, regulations and orders of any Governmental Authority, domestic
or foreign, in respect of the conduct of its business, except to the extent (i)
such compliance is being contested in good faith by appropriate proceedings or
(ii) non-compliance would not reasonably be expected to materially and adversely
affect the ability of the Borrower to perform any of its obligations under this
Agreement, the Notes or any other Loan Document to which it is a party.
 
Section 5.12    No Default.  No Default has occurred and is continuing.
 
Section 5.13    Environmental Matters.
 
(a)    Except (x) as disclosed in or contemplated by the Guarantor’s Annual
Report on Form 10-K filed with the SEC for the fiscal year ended December 31,
2013, or in any subsequent report of the Guarantor filed with the SEC on a Form
10-K, 10-Q or 8-K Report, or otherwise furnished in writing to the
Administrative Agent and each Lender, or (y) to the extent that the liabilities
of the Guarantor and its Subsidiaries, taken as a whole, that relate to or could
reasonably be expected to result from the matters referred to in clauses (i)
through (iii) below of this Section 5.13(a), inclusive, would not reasonably be
expected to result in a Material Adverse Effect:
 
(i)    no notice, notification, citation, summons, complaint or order has been
received by the Guarantor or any of its Subsidiaries, no penalty has been
assessed nor is any investigation or review pending or, to the Guarantor’s or
any of its Subsidiaries’ knowledge, threatened by any governmental or other
entity with respect to any (A) alleged violation by or liability of the
Guarantor or any of its Subsidiaries of or under any Environmental Law, (B)
alleged failure by the Guarantor or any of its Subsidiaries to have any
environmental permit, certificate, license, approval, registration or
authorization required in connection with the conduct of its business or (C)
generation, storage, treatment, disposal, transportation or release of Hazardous
Substances;
 
(ii)    to the Guarantor’s or any of its Subsidiaries’ knowledge, no Hazardous
Substance has been released (and no written notification of such release has
been filed) (whether or not in a reportable or threshold planning quantity) at,
in, from, on or under any property now or previously owned, leased or operated
by the Guarantor or any of its Subsidiaries; and
 
(iii)    no property now or previously owned, leased or operated by the
Guarantor or any of its Subsidiaries or, to the Guarantor’s or any of its
Subsidiaries’ knowledge, any property to which the Guarantor or any of its
Subsidiaries has, directly or indirectly, transported or arranged for the
transportation of any Hazardous Substances, is listed or, to the Guarantor’s or
any of its Subsidiaries’ knowledge, proposed for listing, on the National
Priorities List promulgated pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), on
CERCLIS (as defined in CERCLA) or on any similar federal, state or foreign list
of sites requiring investigation or clean-up.
 
(b)    Except as disclosed in or contemplated by the Guarantor’s Annual Report
on Form 10-K filed with the SEC for the fiscal year ended December 31, 2013, or
in any subsequent report of the Guarantor filed with the SEC on a Form 10-K,
10-Q or 8-K Report, or otherwise furnished in writing to the Administrative
Agent and each Lender, to the Guarantor’s knowledge, there are no Environmental
Liabilities that have resulted or could reasonably be expected to result in a
Material Adverse Effect.
 
(c)    For purposes of this Section 5.13, the terms “the Guarantor” and
“Subsidiary” shall include any business or business entity (including a
corporation) which is a predecessor, in whole or in part, of the Guarantor or
any of its Subsidiaries from the time such business or business entity became a
Subsidiary of the Guarantor.
 
Section 5.14    Material Subsidiaries and Ownership.
 
(a)    As of the Effective Date, (i) Schedule 5.14 states the name of each of
the Guarantor’s Material Subsidiaries and its jurisdiction or jurisdictions of
organization or incorporation, as applicable, (ii) except as disclosed in
Schedule 5.14, each such Subsidiary is a Wholly Owned Subsidiary of the
Guarantor, and (iii) each of the Guarantor’s Material Subsidiaries is in good
standing in the jurisdiction or jurisdictions of its organization or
incorporation, as applicable, and has all corporate or other organizational
powers to carry on its businesses except where failure to do so would not
reasonably be expected to have a Material Adverse Effect.
 
(b)    Each of the Guarantor’s Material Subsidiaries is duly organized or
incorporated and validly existing under the laws of the jurisdiction or
jurisdictions of its organization or incorporation, as applicable.
 
Section 5.15    OFAC.  None of the Borrower, the Guarantor any Subsidiary of the
Guarantor, nor, to the knowledge of the Guarantor or the Borrower, any director,
officer, or Affiliate of the Borrower, the Guarantor or any of its Subsidiaries:
(i) is a Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned
Persons or in Sanctioned Countries, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries.  The proceeds of any Loan will not be used, directly or
indirectly, to fund any activities or business of or with any Sanctioned Person,
or in any Sanctioned Country.
 
Section 5.16    Anti-Corruption.  None of the Borrower, the Guarantor or any of
its Subsidiaries nor, to the knowledge of the Borrower or the Guarantor, any
director, officer, agent, employee or other person acting on behalf of the
Borrower or the Guarantor or any of its Subsidiaries is aware of or has taken
any action, directly or indirectly, that would result in a violation by such
persons of the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder (the “FCPA”) or any other applicable anti-corruption
law; and the Loan Parties have instituted and maintain policies and procedures
designed to ensure continued compliance therewith.  No part of the proceeds of
the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity in violation of the FCPA or any other applicable anti-corruption law.
 
ARTICLE VI
COVENANTS
 
Each Loan Party agrees that so long as the Termination Date shall not have
occurred, or any amount payable hereunder or under any Note or other Loan
Document remains unpaid or any Letter of Credit Liability remains outstanding:
 
Section 6.01    Information.  The Loan Parties will deliver or cause to be
delivered to each of the Lenders (it being understood that the posting of the
information required in clauses (a), (b) and (f) of this Section 6.01 on the
Borrower’s website or the Guarantor’s website (http://www.pplweb.com) or making
such information available on IntraLinks, SyndTrak (or similar service) shall be
deemed to be effective delivery to the Lenders):
 
(a)    Annual Financial Statements.  Promptly when available and in any event
within ten (10) days after the date such information is required to be delivered
to the SEC (or, if the Guarantor is not a Public Reporting Company, within one
hundred and five (105) days after the end of each fiscal year of the Guarantor),
a consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
income and cash flows for such fiscal year and accompanied by an opinion thereon
by independent public accountants of recognized national standing, which opinion
shall state that such consolidated financial statements present fairly the
consolidated financial position of the Guarantor and its Consolidated
Subsidiaries as of the date of such financial statements and the results of
their operations for the period covered by such financial statements in
conformity with GAAP applied on a consistent basis.
 
(b)    Quarterly Financial Statements.  Promptly when available and in any event
within ten (10) days after the date such information is required to be delivered
to the SEC (or, if the Guarantor is not a Public Reporting Company, within sixty
(60) days after the end of each quarterly fiscal period in each fiscal year of
the Guarantor (other than the last quarterly fiscal period of the Guarantor)), a
consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
cash flows for such fiscal quarter,  all certified (subject to normal year-end
audit adjustments) as to fairness of presentation, GAAP and consistency by any
Authorized Officer of the Guarantor.
 
(c)    Officer’s Certificate.  Simultaneously with the delivery of each set of
financial statements referred to in subsections (a) and (b) above, a certificate
of any Authorized Officer of the Guarantor, (i) setting forth in reasonable
detail the calculations required to establish compliance with the requirements
of Section 6.09 on the date of such financial statements and (ii) stating
whether there exists on the date of such certificate any Default and, if any
Default then exists, setting forth the details thereof and the action which the
applicable Loan Party is taking or proposes to take with respect thereto.
 
(d)    Default.  Forthwith upon acquiring knowledge of the occurrence of any
(i) Default or (ii) Event of Default, in either case a certificate of an
Authorized Officer of the applicable Loan Party setting forth the details
thereof and the action which the applicable Loan Party is taking or proposes to
take with respect thereto.
 
(e)    Change in Borrower’s Ratings.  Promptly, upon any Authorized Officer
obtaining knowledge of any change in a Borrower’s Rating, a notice of such
Borrower’s Rating in effect after giving effect to such change.
 
(f)    Securities Laws Filing.  To the extent the Guarantor or the Borrower is a
Public Reporting Company, promptly when available and in any event within ten
(10) days after the date such information is required to be delivered to the
SEC, a copy of any Form 10-K Report to the SEC and a copy of any Form 10-Q
Report to the SEC, and promptly upon the filing thereof, any other filings with
the SEC.
 
(g)    ERISA Matters.  If and when any member of the ERISA Group:  (i) gives or
is required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Material Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Material Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives, with respect to
any Material Plan that is a Multiemployer Plan, notice of any complete or
partial withdrawal liability under Title IV of ERISA, or notice that any
Multiemployer Plan is in reorganization, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose material liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Material Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code with
respect to a Material Plan, a copy of such application; (v) gives notice of
intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or makes
any amendment to any Plan which has resulted or could result in the imposition
of a Lien or the posting of a bond or other security, a copy of such notice, and
in each case a certificate of the chief accounting officer or controller of the
Borrower setting forth details as to such occurrence and action, if any, which
the Borrower or applicable member of the ERISA Group is required or proposes to
take.
 
(h)    Other Information.  From time to time such additional financial or other
information regarding the financial condition, results of operations,
properties, assets or business of the Guarantor or any of its Subsidiaries as
any Lender may reasonably request.
 
Section 6.02    Maintenance of Insurance.  Each Loan Party will maintain, or
cause to be maintained, insurance with financially sound (determined in the
reasonable judgment of the Borrower) and responsible companies in such amounts
(and with such risk retentions) and against such risks as is usually carried by
owners of similar businesses and properties in the same general areas in which
such Loan Party operates.
 
Section 6.03    Conduct of Business and Maintenance of Existence.  Each Loan
Party will (a) continue to engage in businesses of the same general type as now
conducted by such Loan Party and, in the case of the Guarantor, its Subsidiaries
and businesses related thereto or arising out of such businesses, except to the
extent that the failure to maintain any existing business would not have a
Material Adverse Effect and (b) except as otherwise permitted in Section 6.07,
preserve, renew and keep in full force and effect, and will cause each of its
Subsidiaries to preserve, renew and keep in full force and effect, their
respective corporate (or other entity) existence and their respective rights,
privileges and franchises necessary or material to the normal conduct of
business, except, in each case, where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
Section 6.04    Compliance with Laws, Etc.  Each Loan Party will comply with all
applicable laws, regulations and orders of any Governmental Authority, domestic
or foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, compliance with all applicable ERISA
and Environmental Laws and the requirements of any permits issued under such
Environmental Laws), except to the extent (a) such compliance is being contested
in good faith by appropriate proceedings or (b) noncompliance could not
reasonably be expected to have a Material Adverse Effect.
 
Section 6.05    Books and Records.  Each Loan Party (a) will keep, and, in the
case of the Guarantor, will cause each of its Subsidiaries to keep, proper books
of record and account in conformity with GAAP and (b) will permit
representatives of the Administrative Agent and each of the Lenders to visit and
inspect any of their respective properties, to examine and make copies from any
of their respective books and records and to discuss their respective affairs,
finances and accounts with their officers, any employees and independent public
accountants, all at such reasonable times and as often as may reasonably be
desired; provided, that, the rights created in this Section 6.05 to “visit”,
“inspect”, “discuss” and copy shall not extend to any matters which such Loan
Party deems, in good faith, to be confidential, unless the Administrative Agent
and any such Lender agree in writing to keep such matters confidential.
 
Section 6.06    Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by the Borrower for general corporate purposes of the
Borrower and its Affiliates, including for working capital purposes and for
making investments in or loans to the Guarantor and Affiliates of the Loan
Parties.  The Borrower will request the issuance of Letters of Credit solely for
general corporate purposes of the Borrower and its Affiliates.  No such use of
the proceeds for general corporate purposes will be, directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
any Margin Stock within the meaning of Regulation U.
 
Section 6.07    Merger or Consolidation.  No Loan Party will merge with or into
or consolidate with or into any other corporation or entity, unless
(a) immediately after giving effect thereto, no event shall occur and be
continuing which constitutes a Default, (b) the surviving or resulting Person,
as the case may be, assumes and agrees in writing to pay and perform all of the
obligations of such Loan Party under this Agreement, (c) in the case of the
Guarantor, substantially all of the consolidated assets and consolidated
revenues of the surviving or resulting Person, as the case may be, are
anticipated to come from the utility or energy businesses and (d) in the case of
the Borrower, the senior unsecured long-term debt ratings (without giving effect
to any third party credit enhancement except for a guaranty of the Guarantor or
a permitted successor) from both Rating Agencies of the surviving or resulting
Person, as the case may be, immediately following the merger or consolidation is
equal to or greater than the Borrower’s Ratings from both Rating Agencies
immediately preceding the announcement of such consolidation or merger.
 
Section 6.08    Asset Sales.  Except for the sale of assets required to be sold
to conform with governmental requirements, the Guarantor and its Material
Subsidiaries shall not consummate any Asset Sale, if the aggregate net book
value of all such Asset Sales consummated during the four calendar quarters
immediately preceding any date of determination would exceed 25% of the total
assets of the Guarantor and its Consolidated Subsidiaries as of the beginning of
the Guarantor’s most recently ended full fiscal quarter; provided, however, that
any such Asset Sale will be disregarded for purposes of the 25% limitation
specified above: (a) if any such Asset Sale is in the ordinary course of
business of the Guarantor and its Subsidiaries; (b) if the assets subject to any
such Asset Sale are worn out or are no longer useful or necessary in connection
with the operation of the businesses of the Guarantor or its Subsidiaries;
(c) if the assets subject to any such Asset Sale are being transferred to a
Wholly Owned Subsidiary of the Guarantor; (d) if the proceeds from any such
Asset Sale (i) are, within twelve (12) months of such Asset Sale, invested or
reinvested by the Guarantor or any Subsidiary in a Permitted Business, (ii) are
used by the Guarantor or any Subsidiary to repay Debt of the Guarantor or such
Subsidiary, or (iii) are retained by the Guarantor or any Subsidiary; or (e) if,
prior to any such Asset Sale, both Rating Agencies confirm the then-current
Borrower’s Ratings after giving effect to any such Asset Sale.
 
Section 6.09    Consolidated Debt to Consolidated Capitalization Ratio.  The
ratio of Consolidated Debt of the Guarantor to Consolidated Capitalization of
the Guarantor shall not exceed 70%, measured as of the end of each fiscal
quarter.
 
ARTICLE VII
DEFAULTS
 
Section 7.01    Events of Default.  If one or more of the following events (each
an “Event of Default”) shall have occurred and be continuing:
 
(a)    neither Loan Party shall pay when due any principal on any Loans or
Reimbursement Obligations; or
 
(b)    neither Loan Party shall pay when due any interest on the Loans and
Reimbursement Obligations, any fee or any other amount payable hereunder or
under any other Loan Document for five (5) days following the date such payment
becomes due hereunder; or
 
(c)    any Loan Party shall fail to observe or perform any of its covenants or
agreements contained in Sections 6.05(b), 6.06, 6.07, 6.08 or 6.09; or
 
(d)    any Loan Party shall fail to observe or perform any of its covenants or
agreements contained in Section 6.01(d)(i) for 30 days after any such failure or
in Section 6.01(d)(ii) for ten (10) days after any such failure; or
 
(e)    any of the Loan Parties shall fail to observe or perform any covenant or
agreement contained in this Agreement or any other Loan Document (other than
those covered by clauses (a), (b), (c) or (d) above) for thirty (30) days after
written notice thereof has been given to the defaulting party by the
Administrative Agent, or at the request of the Required Lenders; or
 
(f)    any representation, warranty or certification made by any Loan Party in
this Agreement or any other Loan Document or in any certificate, financial
statement or other document delivered pursuant hereto or thereto shall prove to
have been incorrect in any material respect when made or deemed made; or
 
(g)    any Loan Party shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Material Debt beyond any period of
grace provided with respect thereto, or (ii) fail to observe or perform any
other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Material Debt beyond any period of
grace provided with respect thereto if the effect of any failure referred to in
this clause (ii) is to cause, or to permit the holder or holders of such Debt or
a trustee on its or their behalf to cause, such Debt to become due prior to its
stated maturity; or
 
(h)    any Loan Party shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay, or shall admit in writing its
inability to pay, its debts as they become due, or shall take any corporate
action to authorize any of the foregoing; or
 
(i)    an involuntary case or other proceeding shall be commenced against any
Loan Party seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against any Loan Party under the Bankruptcy Code; or
 
(j)    any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could reasonably be expected to cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $50,000,000; or
 
(k)    any Loan Party shall fail within sixty (60) days to pay, bond or
otherwise discharge any judgment or order for the payment of money in excess of
$20,000,000, entered against it that is not stayed on appeal or otherwise being
appropriately contested in good faith; or
 
(l)    a Change of Control shall have occurred; or
 
(m)    the Guaranty shall cease to be in full force or effect or shall be found
by any judicial proceeding to be unenforceable or invalid; or the Guarantor
shall deny or disaffirm in writing the Guarantor’s obligations under the
Guaranty;
 
then, and in every such event, while such event is continuing, the
Administrative Agent shall (A) if requested by the Required Lenders, by notice
to the Borrower declare the Termination Date to have occurred, and (B) if
requested by the Lenders holding more than 50% of the sum of the aggregate
Revolving Outstandings at such time, by notice to the Borrower declare the Loans
(together with accrued interest and accrued and unpaid fees thereon and all
other amounts due hereunder) to be, and the Loans shall thereupon become,
immediately due and payable (and all Letters of Credit shall be immediately
required to be cash collateralized by the Borrower) without presentment, demand,
protest or other notice of any kind (except as set forth in clause (A) above),
all of which are hereby waived by the Borrower; provided, that, in the case of
any Default or any Event of Default specified in Section 7.01(h) or 7.01(i)
above with respect to the Borrower, without any notice to the Borrower or any
other act by the Administrative Agent or any Lender, the Termination Date shall
be deemed to have occurred and the Loans shall thereupon become, immediately due
and payable (and all Letters of Credit shall be immediately required to be cash
collateralized by the Borrower) without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower.
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT
 
Section 8.01    Appointment and Authorization.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent to act as specified herein and
in the other Loan Documents and to take such actions on its behalf under the
provisions of this Agreement and the other Loan Documents and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto.  The Administrative Agent agrees to act as
such upon the express conditions contained in this Article
VIII.  Notwithstanding any provision to the contrary elsewhere in this Agreement
or in any other Loan Document, the Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein or in the
other Loan Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent.  The provisions of this Article VIII are solely for the
benefit of the Administrative Agent and Lenders, and no other Person shall have
any rights as a third party beneficiary of any of the provisions hereof.
 
Section 8.02    Individual Capacity.  The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower, Guarantor and its Affiliates as though the
Administrative Agent were not the Administrative Agent.  With respect to the
Loans made by it and all obligations owing to it, the Administrative Agent shall
have the same rights and powers under this Agreement as any Lender and may
exercise the same as though it were not the Administrative Agent, and the terms
“Required Lenders”, “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.
 
Section 8.03    Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents or attorneys-in-fact.  The Administrative Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care except to the extent otherwise required by Section 8.07.
 
Section 8.04    Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy or other electronic facsimile transmission, telex, telegram, cable,
teletype, electronic transmission by modem, computer disk or any other message,
statement, order or other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by the Administrative Agent.  The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders, or all of the Lenders, if applicable, as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders or all of the Lenders, if applicable, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of the Lenders.
 
Section 8.05    Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default hereunder unless
the Administrative Agent has received notice from a Lender or a Loan Party
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default”.  If the Administrative Agent receives such a
notice, the Administrative Agent shall give prompt notice thereof to the
Lenders.  The Administrative Agent shall take such action with respect to such
Default as shall be reasonably directed by the Required Lenders; provided, that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.
 
Section 8.06    Non-Reliance on the Administrative Agent and Other
Lenders.  Each Lender expressly acknowledges that none of the Administrative
Agent and its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
the Loan Parties, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender.  Each Lender acknowledges to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other condition, prospects and creditworthiness of the Loan Parties and made its
own decision to make its Loans hereunder and to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
condition, prospects and creditworthiness of the Loan Parties.  The
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
assets, property, financial and other condition, prospects or creditworthiness
of the Loan Parties which may come into the possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
 
Section 8.07    Exculpatory Provisions.  The Administrative Agent shall not, and
no officers, directors, employees, agents, attorneys-in-fact or affiliates of
the Administrative Agent, shall (i) be liable for any action lawfully taken or
omitted to be taken by it under or in connection with this Agreement or any
other Loan Document (except for its own gross negligence, willful misconduct or
bad faith) or (ii) be responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by each Loan Party or
any of its officers contained in this Agreement, in any other Loan Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Loan Document or for any failure of any Loan Party
or any of its officers to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Loan
Parties.  The Administrative Agent shall not be responsible to any Lender for
the effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any other Loan Document or for any
representations, warranties, recitals or statements made by any other Person
herein or therein or made by any other Person in any written or oral statement
or in any financial or other statements, instruments, reports, certificates or
any other documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of any Loan Party to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default.
 
Section 8.08    Indemnification.  To the extent that the Loan Parties, as
applicable, for any reason fails to indefeasibly pay any amount required under
Sections 9.03(a), (b) or (c) to be paid by it to the Administrative Agent (or
any sub-agent thereof), the Lenders severally agree to indemnify the
Administrative Agent, in its capacity as such, and hold the Administrative
Agent, in its capacity as such, harmless ratably according to their respective
Lending Ratio from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs and reasonable expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the full payment of the obligations of the
Borrower hereunder) be imposed on, incurred by or asserted against the
Administrative Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Document, or any documents contemplated
hereby or referred to herein or the transactions contemplated hereby or any
action taken or omitted to be taken by the Administrative Agent under or in
connection with any of the foregoing, but only to the extent that any of the
foregoing is not paid by the Loan Parties; provided, that no Lender shall be
liable to the Administrative Agent for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs or expenses or disbursements resulting from the gross negligence, willful
misconduct or bad faith of the Administrative Agent.  If any indemnity furnished
to the Administrative Agent for any purpose shall, in the reasonable opinion of
the Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished.  The
agreement in this Section 8.08 shall survive the payment of all Loans,
Reimbursement Obligations, fees and other obligations of the Borrower arising
hereunder, and the cash collateralization of Letters of Credit.
 
Section 8.09    Resignation; Successors.  The Administrative Agent may resign as
Administrative Agent upon twenty (20) days’ notice to the Lenders.  Upon the
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint from among the Lenders a successor to the Administrative Agent,
subject to prior approval by the Borrower (so long as no Event of Default
exists) (such approval not to be unreasonably withheld), whereupon such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers and duties of the retiring Administrative Agent, and the term
“Administrative Agent” shall include such successor Administrative Agent
effective upon its appointment, and the retiring Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any other Loan Document.  If no successor shall
have been appointed by the Required Lenders and approved by the Borrower and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may at its election give notice to the Lenders and Loan
Parties of the immediate effectiveness of its resignation and such resignation
shall thereupon become effective and the Lenders collectively shall perform all
of the duties of the Administrative Agent hereunder and under the other Loan
Documents until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After the retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
VIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement or any other Loan
Document
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.01    Notices.  Except as otherwise expressly provided herein, all
notices and other communications hereunder shall be in writing (for purposes
hereof, the term “writing” shall include information in electronic format such
as electronic mail and internet web pages) or by telephone subsequently
confirmed in writing; provided that the foregoing shall not apply to notices to
any Lender, or any Issuing Lender pursuant to Article II or Article III, as
applicable, if such Lender or Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article in electronic format.  Any notice shall have been duly given and shall
be effective if delivered by hand delivery or sent via electronic mail,
telecopy, recognized overnight courier service or certified or registered mail,
return receipt requested, or posting on an internet web page, and shall be
presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail, posting on an internet web page,
or telecopy (provided, however, that if any notice or other communication sent
by electronic mail, posting on an internet webpage or telecopy is received by a
recipient after such recipient’s normal business hours, such notice or other
communication shall be deemed received upon the opening of such recipient’s next
Business Day), (ii) on the Business Day following the day on which the same has
been delivered prepaid (or on an invoice basis) to a reputable national
overnight air courier service or (iii) on the third Business Day following the
day on which the same is sent by certified or registered mail, postage prepaid,
in each case to the respective parties at the address or telecopy numbers, in
the case of any of the Loan Parties and the Administrative Agent, set forth
below, and, in the case of the Lenders, set forth on signature pages hereto, or
at such other address as such party may specify by written notice to the other
parties hereto:
 
if to the Loan Parties:
 
PPL Capital Funding, Inc.
PPL Corporation
Two North Ninth Street
Allentown, Pennsylvania 18101-1179
Attention:  Treasurer or Assistant Treasurer
Telephone:  610-774-5151
Facsimile:  610-774-5235


with a copy to:


PPL Services Corporation
Two North Ninth Street (GENTW4)
Allentown, Pennsylvania  18101-1179
Attention:  Frederick C. Paine, Esq.
Telephone:  610-774-7445
Facsimile:  610-774-6726
 
if to CIBC:
 
Canadian Imperial Bank of Commerce, New York Branch
425 Lexington Avenue, 5th Floor
New York, New York 10017
Attn:  Fred Page/Alexandria Jewell
Telephone: (416) 542-4344 and (416) 861-5483
Facsimile: (905) 948-1934
 
Section 9.02    No Waivers; Non-Exclusive Remedies.  No failure by the
Administrative Agent or any Lender to exercise, no course of dealing with
respect to, and no delay in exercising any right, power or privilege hereunder
or under any Note or other Loan Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies provided herein and in the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.
 
Section 9.03    Expenses; Indemnification.
 
(a)    Expenses.  The Borrower shall pay (i) all out-of-pocket expenses of the
Administrative Agent, including legal fees and disbursements of Mayer Brown LLP
and any other local counsel retained by the Administrative Agent, in its
reasonable discretion, in connection with the preparation, execution, delivery
and administration of the Loan Documents, the syndication efforts of the
Administrative Agent with respect thereto, any waiver or consent thereunder or
any amendment thereof or any Default or alleged Default thereunder and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and each
Lender, including (without duplication) the fees and disbursements of outside
counsel, in connection with any restructuring, workout, collection, bankruptcy,
insolvency and other enforcement proceedings in connection with the enforcement
and protection of its rights; provided, that the Borrower shall not be liable
for any legal fees or disbursements of any counsel for the Administrative Agent
and the Lenders other than Mayer Brown LLP associated with the preparation,
execution and delivery of this Agreement and the closing documents contemplated
hereby.
 
(b)    Indemnity in Respect of Loan Documents.  Each of the Loan Parties agrees
to jointly and severally indemnify the Administrative Agent and each Lender,
their respective Affiliates and the respective directors, officers, trustees,
agents, employees and advisors of the foregoing (each an “Indemnitee”) and hold
each Indemnitee harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs and expenses or
disbursements of any kind whatsoever (including, without limitation, the
reasonable fees and disbursements of counsel and any civil penalties or fines
assessed by OFAC), which may at any time (including, without limitation, at any
time following the payment of the obligations of the Borrower hereunder) be
imposed on, incurred by or asserted against such Indemnitee in connection with
any investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened (by any
third party, by the Guarantor, the Borrower or any Subsidiary of the Borrower)
in any way relating to or arising out of this Agreement, any other Loan Document
or any documents contemplated hereby or thereby or referred to herein or therein
or any actual or proposed use of proceeds of Loans hereunder; provided, that no
Indemnitee shall have the right to be indemnified hereunder for such
Indemnitee’s own gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final, non-appealable judgment or order.
 
(c)    Indemnity in Respect of Environmental Liabilities.  Each of the Loan
Parties agrees to jointly and severally indemnify each Indemnitee and hold each
Indemnitee harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs and
expenses or disbursements of any kind whatsoever (including, without limitation,
reasonable expenses of investigation by engineers, environmental consultants and
similar technical personnel and reasonable fees and disbursements of counsel)
which may at any time (including, without limitation, at any time following the
payment of the obligations of the Borrower hereunder) be imposed on, incurred by
or asserted against such Indemnitee in respect of or in connection with (i) any
actual or alleged presence or release of Hazardous Substances on or from any
property now or previously owned or operated by the Guarantor or any of its
Subsidiaries or any predecessor of the Guarantor or any of its Subsidiaries or
(ii) any and all Environmental Liabilities.  Without limiting the generality of
the foregoing, the Borrower hereby waives all rights of contribution or any
other rights of recovery with respect to liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs and expenses and
disbursements in respect of or in connection with Environmental Liabilities that
it might have by statute or otherwise against any Indemnitee.
 
(d)    Waiver of Damages.  To the fullest extent permitted by applicable law, no
Loan Party shall assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof.  No Indemnitee referred to in clause (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby;
provided that nothing in this Section 9.03(d) shall relieve any Lender from its
obligations under Section 9.12.
 
Section 9.04    Sharing of Set-Offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made or Note held by it which is greater than the proportion
received by any other Lender in respect of the aggregate amount of principal and
interest due with respect to any Loan or Note made or held by such other Lender,
except as otherwise expressly contemplated by this Agreement, the Lender
receiving such proportionately greater payment shall purchase such
participations in the Loan made or Notes held by the other Lenders, and such
other adjustments shall be made, in each case as may be required so that all
such payments of principal and interest with respect to the Loan made or Notes
made or held by the Lenders shall be shared by the Lenders pro rata; provided,
that nothing in this Section shall impair the right of any Lender to exercise
any right of set-off or counterclaim it may have for payment of indebtedness of
the Borrower other than its indebtedness hereunder.  For the avoidance of doubt,
no Issuing Lender shall be required to share any payments or recoveries it
receives in respect of cash collateral for Letters of Credit it has issued, or
any Reimbursement Obligations owed to such Issuing Lender.
 
Section 9.05    Amendments and Waivers.  Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Loan Parties and the Required Lenders (and, if the
rights or duties of the Administrative Agent or any Issuing Lenders are affected
thereby, by the Administrative Agent or such Issuing Lender, as relevant);
provided, that no such amendment or waiver shall, (a) unless signed by each
Lender adversely affected thereby, (i) create any commitment of any Lender to
extend credit to the Borrower, or subject any Lender to any additional
obligation, (ii) reduce the principal of or rate of interest on any Loan (except
in connection with a waiver of applicability of any post-default increase in
interest rates) or the amount to be reimbursed in respect of any Letter of
Credit or any interest thereon or any fees hereunder, (iii) postpone the date
fixed for any payment of interest on any Loan or the amount to be reimbursed in
respect of any Letter of Credit or any interest thereon or any fees hereunder or
(except as expressly provided in Article III) expiration date of any Letter of
Credit, (iv) postpone or change the date fixed for any scheduled payment of
principal of any Loan, (v) change any provision hereof in a manner that would
alter the pro rata sharing of payments required by Sections 2.11(a) or 9.04 or
(vi) change the currency in which Loans are to be made, Letters of Credit are to
be issued or payment under the Loan Documents is to be made, or add additional
borrowers or (b) unless signed by each Lender, (i) change the definition of
Required Lender or this Section 9.05 or Section 9.06(a) or (ii) release the
Guarantor from its Obligations under the Guaranty.
 
Section 9.06    Successors and Assigns.
 
(a)    Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Loan Party may assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of all of the Lenders, except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to
Section 6.07 of this Agreement.
 
(b)    Participations.  Any Lender may at any time grant to one or more banks or
other financial institutions or special purpose funding vehicle (each a
“Participant”) participating interests in its Loans and Letters of Credit.  In
the event of any such grant by a Lender of a participating interest to a
Participant, whether or not upon notice to the Borrower and the Administrative
Agent, such Lender shall remain responsible for the performance of its
obligations hereunder, and the Borrower, the Issuing Lenders and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Loan Parties
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
participation agreement may provide that such Lender will not agree to any
modification, amendment or waiver of this Agreement which would (i) extend the
Termination Date, reduce the rate or extend the time of payment of principal,
interest or fees on any Loan or Letter of Credit Liability in which such
Participant is participating (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect or (ii) allow the
assignment or transfer by any Loan Party of any of its rights and obligations
under this Agreement, without the consent of the Participant, except to the
extent any such assignment results from the consummation of a merger or
consolidation permitted pursuant to Section 6.07 of this Agreement.  The
Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article II with respect
to its participating interest to the same extent as if it were a Lender, subject
to the same limitations, and in no case shall any Participant be entitled to
receive any amount payable pursuant to Article II that is greater than the
amount the Lender granting such Participant’s participating interest would have
been entitled to receive had such Lender not sold such participating
interest.  An assignment or other transfer which is not permitted by
subsection (c) or (d) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b).  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register
(solely for tax purposes) on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person except to the extent that such disclosure is necessary to establish that
such interest in the Loan or other obligation under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
 
(c)    Assignments Generally.  Any Lender may at any time assign to one or more
Eligible Assignees (each, an “Assignee”) all, or a proportionate part
(equivalent to an initial amount of not less than $5,000,000 or any larger
integral multiple of $1,000,000), of its rights and obligations under this
Agreement and the Notes with respect to its Loans, and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit C attached hereto executed by
such Assignee and such transferor, with (and subject to) the consent of the
Borrower, which shall not be unreasonably withheld or delayed, the
Administrative Agent and the Issuing Lenders, which consents shall not be
unreasonably withheld or delayed; provided, that if an Assignee is an Approved
Fund or Affiliate of such transferor Lender or was a Lender immediately prior to
such assignment, no such consent of the Borrower or the Administrative Agent
shall be required; provided, further, that if at the time of such assignment a
Default or an Event of Default has occurred and is continuing, no such consent
of the Borrower shall be required; provided, further, that no such assignment
may be made prior to the Effective Date without the prior written consent of the
Administrative Agent; provided, further, that the provisions of Sections 2.12,
2.16, 2.17 and 9.03 of this Agreement shall inure to the benefit of a transferor
with respect to any Loans made, any Letters of Credit issued or any other
actions taken by such transferor while it was a Lender.  Upon execution and
delivery of such instrument and payment by such Assignee to such transferor of
an amount equal to the purchase price agreed between such transferor and such
Assignee, such Assignee shall be a Lender party to this Agreement and shall have
all the rights and obligations of a Lender as set forth in such instrument of
assumption, and the transferor shall be released from its obligations hereunder
to a corresponding extent, and no further consent or action by any party shall
be required.  Upon the consummation of any assignment pursuant to this
subsection (c), the transferor, the Administrative Agent and the Borrower shall
make appropriate arrangements so that, if required, a new Note is issued to the
Assignee.  In connection with any such assignment, the transferor shall pay to
the Administrative Agent an administrative fee for processing such assignment in
the amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such administrative fee in the case of any
assignment.  Each Assignee shall, on or before the effective date of such
assignment, deliver to the Borrower and the Administrative Agent certification
as to exemption from deduction or withholding of any United States Taxes in
accordance with Section 2.17(e).
 
(d)    Assignments to Federal Reserve Banks.  Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement and its Note to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
 
(e)    Register.  The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 9.06(e), to
(i) maintain a register (the “Register”) on which the Administrative Agent will
record the facility amounts made available from time to time by each Lender, the
Loans made by each Lender and each repayment in respect of the principal amount
of the Loans of each Lender and to (ii) retain a copy of each Assignment and
Assumption Agreement delivered to the Administrative Agent pursuant to this
Section.  Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligation in respect of such
Loans.  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent, the Issuing Lenders
and the other Lenders shall treat each Person in whose name a Loan and the Note
evidencing the same is registered as the owner thereof for all purposes of this
Agreement, notwithstanding notice or any provision herein to the contrary.  With
respect to any Lender, the assignment or other transfer of the rights and
obligations of such Lender and the rights to the principal of, and interest on,
any Loan made and any Note issued pursuant to this Agreement shall not be
effective until such assignment or other transfer is recorded on the Register
and, except to the extent provided in this Section 9.06(e), otherwise complies
with Section 9.06, and prior to such recordation all amounts owing to the
transferring Lender with respect to such rights and obligations, Loans and Notes
shall remain owing to the transferring Lender.  The registration of assignment
or other transfer of all or part of any such rights and obligations, Loans and
Notes for a Lender shall be recorded by the Administrative Agent on the Register
only upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment and Assumption Agreement and payment of the administrative
fee referred to in Section 9.06(c).  The Register shall be available for
inspection by each of the Borrower and each Issuing Lender at any reasonable
time and from time to time upon reasonable prior notice.  In addition, at any
time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender wishing to consult with other Lenders in
connection therewith may request and receive from the Administrative Agent a
copy of the Register.
 
Section 9.07    Governing Law; Submission to Jurisdiction.  This Agreement, each
Note and each Letter of Credit shall be governed by and construed in accordance
with the internal laws of the State of New York.  Each Loan Party hereby submits
to the exclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York State court sitting in New
York City for purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby.  Each Loan Party
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such court and any claim that any such proceeding brought in any such
court has been brought in an inconvenient forum.
 
Section 9.08    Counterparts; Integration; Effectiveness.  This Agreement shall
become effective on the Effective Date.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  On and
after the Effective Date, this Agreement and the other Loan Documents constitute
the entire agreement and understanding among the parties hereto and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof and thereof.
 
Section 9.09    Generally Accepted Accounting Principles.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for changes
concurred in by the Guarantor’s independent public accountants) with the audited
consolidated financial statements of the Guarantor and its Consolidated
Subsidiaries most recently delivered to the Lenders; provided, that, if the
Guarantor notifies the Administrative Agent that the Guarantor wishes to amend
any covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the
Guarantor that the Required Lenders wish to amend Article VI for such purpose),
then the Guarantor’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Guarantor and the Required Lenders.
 
Section 9.10    Usage.  The following rules of construction and usage shall be
applicable to this Agreement and to any instrument or agreement that is governed
by or referred to in this Agreement.
 
(a)    All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby or referred to herein and in any
certificate or other document made or delivered pursuant hereto or thereto
unless otherwise defined therein.
 
(b)    The words “hereof”, “herein”, “hereunder” and words of similar import
when used in this Agreement or in any instrument or agreement governed here
shall be construed to refer to this Agreement or such instrument or agreement,
as applicable, in its entirety and not to any particular provision or
subdivision hereof or thereof.
 
(c)    References in this Agreement to “Article”, “Section”, “Exhibit”,
“Schedule” or another subdivision or attachment shall be construed to refer to
an article, section or other subdivision of, or an exhibit, schedule or other
attachment to, this Agreement unless the context otherwise requires; references
in any instrument or agreement governed by or referred to in this Agreement to
“Article”, “Section”, “Exhibit”, “Schedule” or another subdivision or attachment
shall be construed to refer to an article, section or other subdivision of, or
an exhibit, schedule or other attachment to, such instrument or agreement unless
the context otherwise requires.
 
(d)    The definitions contained in this Agreement shall apply equally to the
singular and plural forms of such terms.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The word “will” shall be construed to have the same meaning as the word
“shall”.  The term “including” shall be construed to have the same meaning as
the phrase “including without limitation”.
 
(e)    Unless the context otherwise requires, any definition of or reference to
any agreement, instrument, statute or document contained in this Agreement or in
any agreement or instrument that is governed by or referred to in this Agreement
shall be construed (i) as referring to such agreement, instrument, statute or
document as the same may be amended, supplemented or otherwise modified from
time to time (subject to any restrictions on such amendments, supplements or
modifications set forth in this Agreement or in any agreement or instrument
governed by or referred to in this Agreement), including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and (ii) to include (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein.  Any reference to any Person shall be construed to include
such Person’s successors and permitted assigns.
 
(f)    Unless the context otherwise requires, whenever any statement is
qualified by “to the best knowledge of” or “known to” (or a similar phrase) any
Person that is not a natural person, it is intended to indicate that the senior
management of such Person has conducted a commercially reasonable inquiry and
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement.
 
(g)    Unless otherwise specified, all references herein to times of day shall
constitute references to New York, New York time.
 
Section 9.11    WAIVER OF JURY TRIAL.  EACH OF THE LOAN PARTIES HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
Section 9.12    Confidentiality.  Each Lender agrees to hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices; provided,
that nothing herein shall prevent any Lender from disclosing such information
(i) to any other Lender or to the Administrative Agent, (ii) to any other Person
if reasonably incidental to the administration of the Loans and Letters of
Credit, (iii) upon the order of any court or administrative agency, (iv) to the
extent requested by, or required to be disclosed to, any rating agency or
regulatory agency or similar authority (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (v) which had been
publicly disclosed other than as a result of a disclosure by the Administrative
Agent or any Lender prohibited by this Agreement, (vi) in connection with any
litigation to which the Administrative Agent, any Lender or any of their
respective Subsidiaries or Affiliates may be party, (vii) to the extent
necessary in connection with the exercise of any remedy hereunder, (viii) to
such Lender’s or the Administrative Agent’s Affiliates and their respective
directors, officers, employees, service providers and agents including legal
counsel and independent auditors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (ix) with the
consent of the Borrower, (x) to Gold Sheets and other similar bank trade
publications, such information to consist solely of deal terms and other
information customarily found in such publications and (xi) subject to
provisions substantially similar to those contained in this Section, to any
actual or proposed Participant or Assignee or to any actual or prospective
counterparty (or its advisors) to any securitization, swap or derivative
transaction relating to the Loan Parties’ Obligations
hereunder.  Notwithstanding the foregoing, the Administrative Agent, any Lender
or Mayer Brown LLP may circulate promotional materials and place advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet or worldwide web, in each
case, after the closing of the transactions contemplated by this Agreement in
the form of a “tombstone” or other release limited to describing the names of
the Loan Parties or their Affiliates, or any of them, and the amount, type and
closing date of such transactions, all at their sole expense.
 
Section 9.13    USA PATRIOT Act Notice.  Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower and the Guarantor,
which information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Patriot Act.
 
Section 9.14    No Fiduciary Duty.  The Administrative Agent, each Lender and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lender Parties”), may have economic interests that conflict with
those of the Loan Parties, their respective Affiliates and/or their respective
stockholders (collectively, solely for purposes of this paragraph, the “Borrower
Parties”).  Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty (other than any implied duty of good faith)
between any Lender Party, on the one hand, and any Borrower Party, on the
other.  The Lender Parties acknowledge and agree that (a) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Loan Parties, on the other
and (b) in connection therewith and with the process leading thereto, (i) no
Lender Party has assumed an advisory or fiduciary responsibility in favor of any
Borrower Party with respect to the transactions contemplated hereby (or the
exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender  Party has advised, is currently
advising or will advise any Borrower Party on other matters) or any other
obligation to any Borrower Party except the obligations expressly set forth in
the Loan Documents and (ii) each Lender Party is acting solely as principal and
not as the agent or fiduciary of any Borrower Party.  Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Loan Party agrees that it will not claim that any
Lender Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to any Borrower Party, in connection with such
transaction or the process leading thereto.
 
Section 9.15    Survival.  Sections 2.12, 2.16, 2.17 and 9.03 shall survive the
Termination Date for the benefit of the Administrative Agent and each Lender, as
applicable.
 
ARTICLE X
GUARANTY
 
Section 10.01    Guaranty.  The Guarantor unconditionally, absolutely and
irrevocably guarantees to the Administrative Agent, each Lender and each Issuing
Lender, as though it was a primary obligor for, the full and punctual payment of
the Obligations when due (whether at stated maturity, upon acceleration or
otherwise).  If the Borrower fails to pay any Obligation punctually when due,
the Guarantor agrees that it will forthwith on demand pay the amount not so paid
at the place and in the manner specified in the relevant Loan Document.
Notwithstanding the foregoing, the liability of the Guarantor individually with
respect to its obligations, including any payment made pursuant to, this
Guaranty shall be limited to an aggregate amount equal to the maximum amount
that would not render the Guarantor’s obligations hereunder subject to avoidance
under the Bankruptcy Code or any comparable provisions of any applicable state
law.  This Guaranty is a Guarantee of payment and not merely of collection.
 
Section 10.02    Guaranty Unconditional.  The obligations of the Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
 
(a)    any change in the amount or purpose of or the time, manner, method, or
place of payment or performance of any of the Obligations or any extension,
renewal, settlement, compromise, waiver or release in respect of any obligation
of the Borrower or any other Person under any Loan Document, by operation of law
or otherwise;
 
(b)    any modification, extension, renewal or amendment of or supplement to any
Loan Document or any of the Obligations or any execution or delivery of any
additional Loan Documents;
 
(c)    any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower or any other Person under
any Loan Document;
 
(d)    any change in the corporate existence, structure or ownership of the
Borrower or any other Person or any of their respective Subsidiaries, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower or any other Person or any of their assets or any resulting release or
discharge of any obligation (including any of the Obligations) of the Borrower
or any other Person under any Loan Document;
 
(e)    the existence of any claim, set-off, defense, counterclaim, withholding
or other right that the Guarantor or the Borrower may have at any time against
any Person (including the Administrative Agent, the Lenders and the Issuing
Lenders), whether in connection with the Loan Documents or any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim or defense by separate suit or compulsory counterclaim;
 
(f)    any avoidance, subordination, invalidity or unenforceability relating to
or against the Borrower or any other Person for any reason of any Obligation or
any Loan Document, any provision of applicable law or regulation purporting to
prohibit the payment of any Obligation by the Borrower or any other Person, or
the Borrower denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Obligation or
provision of any Loan Document;
 
(g)    any failure of the Administrative Agent, any Lender or any Issuing Lender
to assert any claim or demand or to exercise or enforce any right or remedy
under the provisions of any Loan Document or to assert any breach of or default
under any Loan Document or any breach of the Obligations; or
 
(h)    any other act or omission to act or delay of any kind by the Borrower,
any other party to any Loan Document or any other Person, or any other
circumstance whatsoever that might, but for the provisions of this clause (h),
constitute a legal or equitable discharge of or defense to any obligation of the
Guarantor hereunder.
 
Section 10.03    Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances.  The Guarantor’s obligations hereunder shall remain in full force
and effect until all Obligations shall have been paid in full, all facility
availability has been terminated and all Letters of Credit have either expired,
been repaid in full or been cash collateralized. If at any time any payment of
any Obligation is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, the
Guarantor’s obligations hereunder shall be reinstated as though such payment had
been due but not made at such time.
 
Section 10.04    Waiver by Guarantor.  The Guarantor irrevocably waives (a)
acceptance hereof, presentment, demand for performance, promptness, diligence,
notice of non-performance, default, acceleration, protest or dishonor and any
notice not provided for herein, (b) any requirement that at any time any action
be taken by any Person against the Borrower or any other Person, (c) any right
to revoke this Guaranty, and (d) any defense based on any right of set-off,
recoupment, counterclaim, withholding or other deduction of any nature against
or in respect of the Obligations.
 
Section 10.05    Subrogation.  Upon making payment with respect to any
Obligation, the Guarantor shall be subrogated to the rights of the payee against
the Borrower with respect to such payment; provided that the Guarantor agrees it
will not exercise any rights against the Borrower arising in connection with the
Obligations by way of subrogation against the Borrower, or by reason of
contribution against any other guarantor of such Obligations until all
Obligations shall have been paid in full, all facility availability has been
terminated and all Letters of Credit have either expired, been repaid in full or
been cash collateralized.
 
Section 10.06    Stay of Acceleration.  If acceleration of the time for payment
of any Obligation by the Borrower is stayed, enjoined or prevented for any
reason (including but not limited to by reason of the insolvency or receivership
of the Borrower or otherwise), all Obligations otherwise subject to acceleration
under the terms of any Loan Document shall nonetheless be payable by the
Guarantor forthwith on demand by the Administrative Agent.
 
Section 10.07    Continuing Guaranty.  The Guaranty set forth in this Article X
is a continuing guaranty, shall be binding on the Guarantor and its successors
and assigns, and shall be enforceable by each holder from time to time of the
Obligations (including, without limitation, the Administrative Agent, the
Lenders and the Issuing Lenders, each, a “Guaranteed Party”). If all or part of
any Guaranteed Party’s interest in any Obligation is assigned or otherwise
transferred, the transferor’s rights hereunder, to the extent applicable to the
obligation so transferred, shall automatically be transferred with such
obligation; and without limitation of the foregoing, any of the Obligations
shall be and remain Obligations entitled to the benefit of this Guaranty if any
Guaranteed Party assigns or otherwise transfers all or part of its interest in
any Obligation or any of its rights or obligations under any Loan Document.
 
Section 10.08    Default Payments by Borrower.  Upon the occurrence and during
the continuation of any default under any Obligation, if any amount shall be
paid to the Guarantor by or for the account of the Borrower with respect to such
Obligation, such amount shall be held in trust for the benefit of each Lender,
each Issuing Lender and the Administrative Agent and shall forthwith be paid to
the Administrative Agent to be credited and applied to the Obligations when due
and payable.
 
Section 10.09    Duty to Stay Advised.  The Guarantor agrees that the Lenders
shall have no duty to advise the Guarantor of information known to them
regarding the financial condition of the Borrower and the Guarantor hereby
assumes responsibility for keeping itself advised of the financial condition of
the Borrower.
 
[Signature Pages to Follow]



710555545
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWER
PPL CAPITAL FUNDING, INC.
                 
By:
     
Name:
   
Title:
 





GUARANTOR:
PPL CORPORATION
                 
By:
     
Name:
   
Title:
 


[Signature Page to Capital Funding Credit Agreement]
710555545
 
 

--------------------------------------------------------------------------------

 






 
CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK BRANCH, as Administrative Agent,
Issuing Lender and Lender
                 
By:
     
Name:
   
Title:
               
By:
     
Name:
   
Title:
 


[Signature Page to Capital Funding Credit Agreement]
710555545
 
 

--------------------------------------------------------------------------------

 

Appendix A


FACILITY LIMITS
 
 
Lender
 
 
 
Available Facility
 
 
Canadian Imperial Bank of Commerce, New York Branch
 
 
 
$
 
 
65,000,000
 
 
Total
 
 
 
$
 
 
65,000,000
 












710555545
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.14
 
Material Subsidiaries
 
Name
Jurisdiction of Organization
 
LG&E and KU Energy LLC
 
Kentucky
 
PPL Electric Utilities Corporation
 
Pennsylvania
 
PPL Energy Supply, LLC1
 
Delaware
 
PPL Global, LLC
 
Delaware



 


















______________________________
1 PPL Energy Supply, LLC shall not be deemed a Material Subsidiary upon and
after the consummation of the Energy Supply Spin-Off.


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-1
 

Form of Notice of Borrowing
 
Canadian Imperial Bank of Commerce, New York Branch,
as Administrative Agent
425 Lexington Avenue, 5th Floor
New York, New York 10017
Attn:  Fred Page/Alexandria Jewell
 
Ladies and Gentlemen:
 
This notice shall constitute a “Notice of Borrowing” pursuant to Section 2.03 of
the $65,000,000 Revolving Credit Agreement dated as of August 20, 2014 (the
“Credit Agreement”) among PPL Capital Funding, Inc., as Borrower, PPL
Corporation, as Guarantor, the lending institutions party thereto from time to
time and Canadian Imperial Bank of Commerce, New York Branch, as Administrative
Agent.  Terms defined in the Credit Agreement and not otherwise defined herein
have the respective meanings provided for in the Credit Agreement.
 
 
1.    The date of the Borrowing will be _______________, _____________.1

 
 
2.    The aggregate principal amount of the Borrowing will be __________ (the
“Election Date”).2

 
 
3.    The Borrowing will consist of [Base Rate] [ Euro-Dollar] Loans.

 
 
4.    The initial Interest Period for the Loans comprising such Borrowing shall
be __________________.3

 
[Insert appropriate delivery instructions, which shall include bank and account
number].
 





--------------------------------------------------------------------------------

 
 
1 Must be a Business Day.

 
 
2 Revolving Borrowings must be an aggregate principal amount of $1,000,000 or
any larger integral multiple of $1,000,000, except the Borrowing may be in the
aggregate amount of the remaining unused Revolving Commitment.

 
 
3 Applicable for Euro-Dollar Loans only. Insert “one month”, “two months”,
“three months” or “six months” (subject to the provisions of the definition of
“Interest Period”).



A-1-1
710662444
 
 

--------------------------------------------------------------------------------

 




 
PPL CAPITAL FUNDING, INC.
                 
By:
     
Name:
   
Title:
 






A-1-2
710662444
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-2



 
Form of Notice of Conversion/Continuation
 
    ______________, ____
 


Canadian Imperial Bank of Commerce, New York Branch,
as Administrative Agent
425 Lexington Avenue, 5th Floor
New York, New York 10017
Attn:  Fred Page/Alexandria Jewell
 
Ladies and Gentlemen:
 
This notice shall constitute a “Notice of Conversion/Continuation” pursuant to
Section 2.06(d)(ii) of the $65,000,000 Revolving Credit Agreement dated as of
August 20, 2014 (the “Credit Agreement”) among PPL Capital Funding, Inc., as
Borrower, PPL Corporation, as Guarantor, the lending institutions party thereto
from time to time and Canadian Imperial Bank of Commerce, New York Branch, as
Administrative Agent.  Terms defined in the Credit Agreement and not otherwise
defined herein have the respective meanings provided for in the Credit
Agreement.
 
1.    The Group of Loans (or portion thereof) to which this notice applies is
[all or a portion of all Base Rate Loans currently outstanding] [all or a
portion of all Euro-Dollar Loans currently outstanding having an Interest Period
of ___ months and ending on the Election Date specified below].
 
The date on which the conversion/continuation selected hereby is to be effective
is __________, ___________.4
 
The principal amount of the Group of Loans (or portion thereof) to which this
notice applies is $_________________.5
 
[The Group of Loans (or portion thereof) which are to be converted will bear
interest based upon the [Base Rate] [Adjusted London Interbank Offered
Rate].]  [The Group of Loans (or portion thereof) which are to be continued will
bear interest based upon the [Base Rate][Adjusted London Interbank Offered
Rate].]
 
5.    The Interest Period for such Loans will be _______________.6
 



--------------------------------------------------------------------------------

 
 
4 Must be a Business Day.

 
 
5 May apply to a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group and (ii) the portion to which such notice applies, and the
remaining portion to which it does not apply, are each $1,000,000 or any larger
integral multiple of $1,000,000.

 
 
6 Applicable only in the case of a conversion to, or a continuation of,
Euro-Dollar Loans.  Insert “one month”, “two months”, “three months” or “six
months” (subject to the provisions of the definition of Interest Period).



A-2-1
710662444
 
 

--------------------------------------------------------------------------------

 
 






 
PPL CAPITAL FUNDING, INC.
                 
By:
     
Name:
   
Title:
 




A-2-2
710662444
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-3

Form of Letter of Credit Request
 
    ______________, ____
 
[Insert details of Issuing Lender]
 
Ladies and Gentlemen:
 
This notice shall constitute a “Letter of Credit Request” pursuant to Section
3.03 of the $65,000,000 Revolving Credit Agreement dated as of August 20, 2014
(the “Credit Agreement”) among PPL Capital Funding, Inc., as Borrower, PPL
Corporation, as Guarantor, the lending institutions party thereto from time to
time and Canadian Imperial Bank of Commerce, New York Branch, as Administrative
Agent.  Terms defined in the Credit Agreement and not otherwise defined herein
have the respective meanings provided for in the Credit Agreement.
 
The undersigned hereby requests that _______________7 issue a
[standby][commercial] Letter of Credit on _______________, ________8 in the
aggregate amount of $________________.  [This request is to extend a Letter of
Credit previously issued under the Credit Agreement; Letter of Credit No.
__________.]
 
The beneficiary of the requested [standby][commercial] Letter of Credit will be
________________9, and such [standby][commercial] Letter of Credit will be in
support of _____________________10 and will have a stated termination date of
__________________11.
 
Copies of all documentation with respect to the supported transaction are
attached hereto.





--------------------------------------------------------------------------------

 
 
7 Insert name of Issuing Lender.

 
 
8 Must be a Business Day.

 
 
9 Insert name and address of beneficiary.

 
 
10 Insert a description of the obligations, the name of each agreement and/or a
description of the commercial transaction to which this Letter of Credit Request
relates.

 
 
11 Insert the last date upon which drafts may be presented (which may not be
later than one year after the date of issuance specified above or beyond the
fifth Business Day prior to the Termination Date).

 

A-3-1
710662444
 
 

--------------------------------------------------------------------------------

 



PPL CAPITAL FUNDING, INC.
         
By:
     
Name:
   
Title:
 







APPROVED:




[ISSUING LENDER]
         
By:
     
Name:
   
Title:
 






A-3-2
710662444
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B

Form of Note
 
FOR VALUE RECEIVED, the undersigned, PPL CAPITAL FUNDING, INC., a Delaware
corporation (the “Borrower”), promises to pay to the order of _________________
(hereinafter, together with its successors and assigns, called the “Holder”), at
the Administrative Agent’s Office or such other place as the Holder may
designate in writing to the Borrower, the principal sum of ____________________
AND _______/100s DOLLARS ($______________), or, if less, the principal amount of
all Loans advanced by the Holder to the Borrower pursuant to the Credit
Agreement (as defined below), plus interest as hereinafter provided.  Such Loans
may be endorsed from time to time on the grid attached hereto, but the failure
to make such notations shall not affect the validity of the Borrower’s
obligation to repay unpaid principal and interest hereunder.
 
All capitalized terms used herein shall have the meanings ascribed to them in
that certain $65,000,000 Revolving Credit Agreement dated as of August 20, 2014
(as the same may be amended, modified or supplemented from time to time, the
“Credit Agreement”) by and among the Borrower, PPL Corporation, as Guarantor,
the lenders party thereto (collectively, the “Lenders”) and Canadian Imperial
Bank of Commerce, New York Branch, as administrative agent (the “Administrative
Agent”) for itself and on behalf of the Lenders and the Issuing Lenders, except
to the extent such capitalized terms are otherwise defined or limited herein.
 
The Borrower shall repay principal outstanding hereunder from time to time, as
necessary, in order to comply with the Credit Agreement.  All amounts paid by
the Borrower shall be applied to the Obligations in such order of application as
provided in the Credit Agreement.
 
A final payment of all principal amounts and other Obligations then outstanding
hereunder shall be due and payable on the maturity date provided in the Credit
Agreement, or such earlier date as payment of the Loans shall be due, whether by
acceleration or otherwise.
 
The Borrower shall be entitled to borrow, repay, reborrow, continue and convert
the Holder’s Loans (or portions thereof) hereunder pursuant to the terms and
conditions of the Credit Agreement.  Prepayment of the principal amount of any
Loan may be made as provided in the Credit Agreement.
 
The Borrower hereby promises to pay interest on the unpaid principal amount
hereof as provided in Article II of the Credit Agreement.  Interest under this
Note shall also be due and payable when this Note shall become due (whether at
maturity, by reason of acceleration or otherwise).  Overdue principal and, to
the extent permitted by law, overdue interest, shall bear interest payable on
DEMAND at the default rate as provided in the Credit Agreement.
 
In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently made by the Borrower or inadvertently received by the
Holder, then such excess sum shall be credited as a payment of principal, unless
the Borrower shall notify the Holder in writing that it elects to have such
excess sum returned forthwith.  It is the express intent hereof that the
 

B-1
710662444
 
 

--------------------------------------------------------------------------------

 

Borrower not pay and the Holder not receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may legally be paid by the
Borrower under applicable law.
 
All parties now or hereafter liable with respect to this Note, whether the
Borrower, any guarantor, endorser or any other Person or entity, hereby waive
presentment for payment, demand, notice of non-payment or dishonor, protest and
notice of protest.
 
No delay or omission on the part of the Holder or any holder hereof in
exercising its rights under this Note, or delay or omission on the part of the
Holder, the Administrative Agent or the Lenders collectively, or any of them, in
exercising its or their rights under the Credit Agreement or under any other
Loan Document, or course of conduct relating thereto, shall operate as a waiver
of such rights or any other right of the Holder or any holder hereof, nor shall
any waiver by the Holder, the Administrative Agent, the Required Lenders or the
Lenders collectively, or any of them, or any holder hereof, of any such right or
rights on any one occasion be deemed a bar to, or waiver of, the same right or
rights on any future occasion.
 
The Borrower promises to pay all reasonable costs of collection, including
reasonable attorneys’ fees, should this Note be collected by or through an
attorney-at-law or under advice therefrom.
 
This Note evidences the Holder’s Loans (or portion thereof) under, and is
entitled to the benefits and subject to the terms of, the Credit Agreement,
which contains provisions with respect to the acceleration of the maturity of
this Note upon the happening of certain stated events, and provisions for
prepayment.
 
This Note is entitled to the benefit of the Guaranty of the Guarantor, as set
forth in the Credit Agreement.  Reference is made to the Credit Agreement for a
description of the terms and conditions of such Guaranty, and the respective
rights and limitations of the Holder, the Borrower and the Guarantor thereunder.
 
This Note shall be governed by and construed in accordance with the internal
laws of the State of New York.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 



B-2
710662444
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized representative as of the day and year first above written.
 

 
PPL CAPITAL FUNDING, INC.
                 
By:
     
Name:
   
Title:
 



 



B-3
710662444
 
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount of Loan
Type
Amount of Principal Repaid
Notation Made By
                                                                               
                                                                               
                                                 


B-4
710662444
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C




 
Form of Assignment and Assumption Agreement
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]12 Assignor identified on the Schedules hereto as “Assignor” [or
“Assignors” (collectively, the “Assignors” and each] an “Assignor”) and [the]
[each]13 Assignee identified on the Schedules hereto as “Assignee” or
“Assignees” (collectively, the “Assignees” and each an “Assignee”).  [It is
understood and agreed that the rights and obligations of [the Assignors] [the
Assignees]14 hereunder are several and not joint.]15  Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a Lender)]
[the respective Assignors (in their respective capacities as Lenders)] against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned by [the] [any]
Assignor to [the] [any] Assignee pursuant to clauses (a) and (b) above being
referred to herein collectively as, the “Assigned Interest”).  Each such sale
and assignment is without
 



--------------------------------------------------------------------------------

 
 
12 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 
 
13 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 
 
14 Select as appropriate.

 
 
15 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



C-1
710662444
 
 

--------------------------------------------------------------------------------

 



 
recourse to [the] [any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the] [any]
Assignor.
 
1.    Assignor:    See Schedule attached hereto
 
2.    Assignee:    See Schedule attached hereto
 
3.    Borrower:    PPL Capital Funding, Inc.
 
4.    Administrative Agent:  Canadian Imperial Bank of Commerce, New York
Branch, as the administrative agent under the Credit Agreement
 
5.    Credit Agreement:  The $65,000,000 Revolving Credit Agreement dated as of
August 20, 2014 by and among PPL Capital Funding, Inc., as Borrower, PPL
Corporation, as Guarantor, the Lenders party thereto and Canadian Imperial Bank
of Commerce, New York Branch, as Administrative Agent (as amended, restated,
supplemented or otherwise modified)
 
6.    Assigned Interest: See Schedule attached hereto
 
[7.    Trade Date:  ______________________]16
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 





--------------------------------------------------------------------------------

 
16 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

C-2
710662444
 
 

--------------------------------------------------------------------------------

 

Effective Date:  _____________, 20____
 
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 


 
By: ________________________________________
 
Title:
 
ASSIGNEE
 
See Schedule attached hereto
 

C-3
710662444
 
 

--------------------------------------------------------------------------------

 

[Consented to and]17 Accepted:
 
CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK BRANCH,
as Administrative Agent and Issuing Lender




By _________________________________
Title:
[Consented to:]18
 
PPL CAPITAL FUNDING, INC.




By _________________________________
Title:
 
[Consented to]:
 
[Issuing Lender]19,
as Issuing Lender




By _________________________________
Title:
 









--------------------------------------------------------------------------------

 
 
17 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 
 
18 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 
 
19 Add all Issuing Lender signature blocks.



C-4
710662444
 
 

--------------------------------------------------------------------------------

 

SCHEDULE


To Assignment and Assumption


By its execution of this Schedule, the Assignee(s) agree(s) to the terms set
forth in the attached Assignment and Assumption.
 
Assigned Interests:
 
Aggregate Amount of Commitment/ Loans for all Lenders20
Amount of Commitment/ Loans Assigned21
Percentage Assigned of Commitment/ Loans22
CUSIP Number
$
$
%
 



[NAME OF ASSIGNEE]23    [and is an Affiliate of [identify Lender]]24





--------------------------------------------------------------------------------

 
20 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
21 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
22 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
23 Add additional signature blocks, as needed.

 
24 Select as applicable.

 

C-5
710662444
 
 

--------------------------------------------------------------------------------

 

ANNEX 1 to Assignment and Assumption


REVOLVING CREDIT AGREEMENT DATED AS OF
AUGUST 20, 2014
BY AND AMONG
PPL CAPITAL FUNDING, INC., AS BORROWER,
PPL CORPORATION, AS GUARANTOR
THE LENDERS PARTY THERETO
AND CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
 
1.1 Assignor.  [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 
1.2.  Assignee.  [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [the relevant] Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the] [any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.
 

C-6
710662444
 
 

--------------------------------------------------------------------------------

 



 
2.    Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
 
3.    General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by and construed in accordance with the internal laws of the State of
New York.
 



C-7
710662444
 
 

--------------------------------------------------------------------------------

 

[Forms of Opinion of Counsel for the Loan Parties]]
 
[see attached]

D-1
710662444
 

--------------------------------------------------------------------------------

 
 
